

EXHIBIT 10.1









--------------------------------------------------------------------------------

Deal CUSIP 65538EAF0
Revolving Loan CUSIP 65538EAG8
Term Loan CUSIP 65538EAH6






CREDIT AGREEMENT
Dated as of May 9, 2018
among
NOODLES & COMPANY,
as the Borrower,
each other Loan Party party hereto,
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent, L/C Issuer and Swing Line Lender,
THE OTHER LENDERS PARTY HERETO,
U.S. BANK NATIONAL ASSOCIATION,
as sole lead arranger and sole bookrunner,
and
COLORADO STATE BANK AND TRUST,
as Documentation Agent










--------------------------------------------------------------------------------






TABLE OF CONTENTS




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
1.01


 
Defined Terms
1
1.02


 
Other Interpretive Provisions
36
1.03


 
Accounting Terms
37
1.04


 
Rounding
38
1.05


 
Times of Day
38
1.06


 
Letter of Credit Amounts
38
1.07


 
Eurodollar Rate
38
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
38
2.01


 
Term Loans and Revolving Credit Loans
38
2.02


 
Borrowings, Conversions and Continuations of Loans
39
2.03


 
Letters of Credit
41
2.04


 
Swing Line Loans
49
2.05


 
Prepayments
53
2.06


 
Termination or Reduction of Commitments
55
2.07


 
Repayment of Loans
56
2.08


 
Interest
57
2.09


 
Fees
58
2.10


 
Computation of Interest and Fees
58
2.11


 
Evidence of Debt
59
2.12


 
Payments Generally; Administrative Agent’s Clawback
60
2.13


 
Sharing of Payments by Lenders
62
2.14


 
Cash Collateral
63
2.15


 
Defaulting Lenders
64
2.16


 
Increase Option
65
2.17


 
Revolving Credit Facility Rebalancing
68
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
68
3.01


 
Taxes
68
3.02


 
Illegality
72
3.03


 
Inability to Determine Rates
73
3.04


 
Increased Costs; Reserves on Eurodollar Rate Loans
74
3.05


 
Compensation for Losses
76
 
 
 
 
 
 
 
 
 
 
 
 



 
--ii-
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS




3.06


 
Mitigation Obligations; Replacement of Lenders
76
3.07


 
Survival
77
ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
77
4.01


 
Conditions to Effectiveness on the Closing Date
77
4.02


 
Conditions to all Credit Extensions
80
ARTICLE V
REPRESENTATIONS AND WARRANTIES
81
5.01


 
Existence, Qualification and Power
81
5.02


 
Authorization; No Contravention
81
5.03


 
Governmental Authorization; Other Consents
81
5.04


 
Binding Effect
82
5.05


 
Financial Statements; No Material Adverse Effect
82
5.06


 
Litigation
83
5.07


 
No Default
83
5.08


 
Ownership of Property
83
5.09


 
Environmental Compliance
84
5.10


 
Insurance
84
5.11


 
Taxes
84
5.12


 
ERISA Compliance
85
5.13


 
Subsidiaries; Equity Interests; Loan Parties
86
5.14


 
Margin Regulations; Investment Company Act
86
5.15


 
Disclosure
86
5.16


 
Compliance with Laws
87
5.17


 
Intellectual Property; Licenses, Etc
87
5.18


 
Status of Food License Approvals and Filings
87
5.19


 
Material Contracts
87
5.20


 
Leases
87
5.21


 
Unit Locations; Franchised Unit Locations
88
5.22


 
Franchise Agreements
88
5.23


 
Solvency
88
5.24


 
Labor Matters
88
5.25


 
Collateral Documents
88
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
--iii-
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS




5.26


 
Compliance with OFAC Rules and Regulations
88
5.27


 
Anti-Corruption Laws
89
5.28


 
Use of Proceeds
89
5.29


 
Accuracy of Information
89
5.30


 
 
89
ARTICLE VI
AFFIRMATIVE COVENANTS
89
6.01


 
Financial Statements
89
6.02


 
Compliance Certificates and Certain Reports Sent to Other Parties
91
6.03


 
Notices
93
6.04


 
Payment of Obligations
94
6.05


 
Preservation of Existence, Permits, License, Etc
94
6.06


 
Maintenance of Properties
94
6.07


 
Maintenance of Insurance
95
6.08


 
Compliance with Laws
95
6.09


 
Books and Records
95
6.10


 
Inspection Rights
95
6.11


 
Use of Proceeds
96
6.12


 
Additional Subsidiaries and Collateral Generally
96
6.13


 
Compliance with Environmental Laws
98
6.14


 
Further Assurances
98
6.15


 
Compliance with Terms of Leaseholds
98
6.16


 
Anti-Corruption Laws
98
6.17


 
Material Contracts
99
6.18


 
Compliance with Terms of Franchise Agreements
99
6.19


 
Cash Collateral Accounts
99
6.20


 
Cash Management Arrangements
99
ARTICLE VII
NEGATIVE COVENANTS
100
7.01


 
Liens
100
7.02


 
Indebtedness
102
7.03


 
Investments
103
7.04


 
Fundamental Changes
104
7.05


 
Dispositions
105
 
 
 
 
 
 
 
 
 
 
 
 



 
--iv-
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS




7.06


 
Restricted Payments
106
7.07


 
Change in Nature of Business
107
7.08


 
Transactions with Affiliates
107
7.09


 
Burdensome Agreements
107
7.10


 
Use of Proceeds
107
7.11


 
Financial Covenants
107
7.12


 
Capital Expenditures
109
7.13


 
Amendments of Organization Documents
109
7.14


 
Accounting Changes
110
7.15


 
Prepayments, Etc. of Indebtedness
110
7.16


 
Sanctions
110
7.17


 
Anti-Corruption Laws
110
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
110
8.01


 
Events of Default
110
8.02


 
Remedies Upon Event of Default
113
8.03


 
Application of Funds
113
ARTICLE IX
ADMINISTRATIVE AGENT
115
9.01


 
Appointment and Authority
115
9.02


 
Rights as a Lender
115
9.03


 
Exculpatory Provisions
115
9.04


 
Reliance by Administrative Agent
116
9.05


 
Delegation of Duties
117
9.06


 
Resignation of Administrative Agent
117
9.07


 
Non-Reliance on Administrative Agent and Other Lenders
118
9.08


 
No Other Duties, Etc
118
9.09


 
Administrative Agent May File Proofs of Claim; Credit Bidding
118
9.10


 
Collateral and Guaranty Matters
120
9.11


 
Secured Cash Management Agreements and Secured Hedge Agreements
121
ARTICLE X
CONTINUING GUARANTY
121
10.01


 
Guaranty
121
10.02


 
Rights of Lenders
122
10.03


 
Certain Waivers
122
 
 
 
 
 
 
 
 
 
 
 
 



 
--v-
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS




10.04


 
Obligations Independent
122
10.05


 
Subrogation
122
10.06


 
Termination; Reinstatement
123
10.07


 
Subordination
123
10.08


 
Stay of Acceleration
123
10.09


 
Condition of Borrower
123
10.10


 
Contribution
123
10.11


 
Guarantors’ Agreement to Pay Enforcement Costs, Etc
124
10.12


 
Keepwell
124
ARTICLE XI
MISCELLANEOUS
125
11.01


 
Amendments, Etc
125
11.02


 
Notices; Effectiveness; Electronic Communications
127
11.03


 
No Waiver; Cumulative Remedies; Enforcement
129
11.04


 
Expenses; Indemnity; Damage Waiver
130
11.05


 
Payments Set Aside
132
11.06


 
Successors and Assigns
132
11.07


 
Treatment of Certain Information; Confidentiality
137
11.08


 
Right of Setoff
138
11.09


 
Interest Rate Limitation
138
11.10


 
Counterparts; Integration; Effectiveness
138
11.11


 
Survival of Representations and Warranties
139
11.12


 
Severability
139
11.13


 
Replacement of Lenders
139
11.14


 
Governing Law; Jurisdiction; Etc
140
11.15


 
Waiver of Jury Trial
141
11.16


 
No Advisory or Fiduciary Responsibility
141
11.17


 
Electronic Execution of Assignments and Certain Other Documents
142
11.18


 
USA PATRIOT Act
142
11.19


 
Entire Agreement
143
11.20


 
[intentionally omitted]
143
11.21


 
Appointment of Borrower
143





 
--vi-
 




--------------------------------------------------------------------------------






SCHEDULES
1.01(a)        Existing Letters of Credit
1.01(b)        Identified Restaurant Closures/Re-Franchisings (2017)
2.01        Commitments and Applicable Percentages
5.06        Litigation
5.08(b)        Real Property (owned and Leased)
5.09        Environmental Compliance
5.12(d)        ERISA Compliance
5.13        Subsidiaries and Other Equity Investments; Loan Parties
5.17        Intellectual Property Matters
5.20        Leases
5.21        Unit Locations; Franchised Unit Locations
5.22        Franchise Agreements
7.01(b)        Existing Liens
7.02        Existing Indebtedness
7.03(f)        Existing Investments
7.09        Burdensome Agreements
11.02        Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Revolving Credit Note
C-2    Term Loan Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Form of U.S. Tax Compliance Certificate
G    Form of Notice of Loan Prepayment
H    Form of Increasing Lender Supplement
I    Form of Augmenting Lender Supplement










--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 9, 2018,
among NOODLES & COMPANY, a Delaware corporation (the “Borrower”), each other
Loan Party party hereto, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer and Swing Line Lender.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower has requested and the Lenders are willing to make loans
and other extensions of credit, including the L/C Issuer to issue letters of
credit, to the Borrower, all on the terms and conditions set forth herein; and
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“Administrative Agent” means U.S. Bank in its capacity as sole administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with the terms hereof.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” is defined in the introductory paragraph.
“Applicable Percentage” means (i) with respect to any Term Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term Credit
Facility represented by such Term Lender’s Term Loan Commitment at such time,
subject to adjustment as provided in Section 2.15 and (ii) with respect to any
Revolving Credit Lender at any time, the percentage (carried out





--------------------------------------------------------------------------------





to the ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.15. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of the Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, applicable percentage per annum set forth below for
each Type of Loan (and for the Letter of Credit Fees and Commitment Fees)
determined by reference to the Consolidated Total Lease Adjusted Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):


Pricing Level
Consolidated Total Lease Adjusted Leverage Ratio
Eurodollar Rate Loans and Letter of Credit Fees
Base Rate Loans
Commitment Fee
1
<3.25:1.00
2.25%
1.25%
0.30%
2
>3.25:1.00 but <3.75:1.00
2.50%
1.50%
0.35%
3
>3.75:1.00 but <4.25:1.00
2.75%
1.75%
0.40%
4
>4.25:1.00 but <4.75:1.00
3.00%
2.00%
0.45%
5
>4.75:1.00
3.25%
2.25%
0.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, Pricing Level 5 shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, (x) from
the Closing Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(a) for the first full Fiscal
Quarter ending after the Closing Date, the Applicable Rate shall be not less
than the percentage per annum set forth in Pricing Level 4, and (y) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Sections 2.08(b) and 2.10.


2



--------------------------------------------------------------------------------





“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Applicable Term Loan Credit Percentage” means with respect to any Term Lender
at any time, such Term Lender’s Applicable Percentage in respect of the Term
Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Revolving Credit Loan, at such time, (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means U.S. Bank (or any other registered broker-dealer wholly-owned
by U.S. Bank to which all or substantially all of U.S. Bank’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended January 2, 2018, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.
“Augmenting Lender” is defined in Section 2.16.


3



--------------------------------------------------------------------------------





“Autoborrow Agreement” has the meaning specified in Section 2.04(b).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and Swing Line Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by U.S. Bank as its “prime
rate” and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement. The
“prime rate” is a rate set by U.S. Bank based upon various factors including
U.S. Bank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by U.S. Bank shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, the advance of the Term Loan, or
a Swing Line Borrowing, as the context may require.
“Budget” has the meaning specified in Section 6.01(d).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any interest rate settings as to a Eurodollar Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, means any such day that is also a London Banking Day.
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP, excluding expenditures made from
insurance proceeds paid in connection with property loss or damages to purchase
comparable replacement assets.


4



--------------------------------------------------------------------------------





“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Carry Over Amount” has the meaning specified in Section 7.12.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at U.S. Bank (or another commercial bank
selected in compliance with Section 6.19) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 360 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment


5



--------------------------------------------------------------------------------





Company Act of 1940, which are administered by financial institutions that have
the highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“Catterton Investor” means Catterton-Noodles, LLC, a Delaware limited liability
company, together with its Affiliates and associated funds.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Sponsor Investors, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than 35% of the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis; or


6



--------------------------------------------------------------------------------





(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    except as permitted under Sections 7.04 and 7.05, the Borrower shall
cease, directly or indirectly, to own and control legally and beneficially the
percentage of Equity Interests in each Subsidiary set forth on Schedule 5.13.
“Closing Date” means the first date all the conditions precedent in Section 4.01
and Section 4.02 are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreements, the Intellectual Property Security Agreements, the Mortgages, if
any, each intellectual property security agreement supplement, each of the
mortgages, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.
“Commitment” means a Revolving Credit Commitment and the Term Loan Commitment.
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing and
on the Closing Date the initial advance of the Term Loan, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


7



--------------------------------------------------------------------------------





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted Cash Rental Expense” means, as of the date of
determination, for any relevant Measurement Period, Consolidated Cash Rental
Expense for such Measurement Period multiplied by six (6).
“Consolidated Cash Rental Expense” means, as of the date of determination, for
the relevant Measurement Period, all cash rental expense of the Borrower and its
Subsidiaries for such Measurement Period, determined on a consolidated basis,
incurred under any rental agreements or leases, including any cash rental
expense attributable to the Identified Restaurant Closures/Re-Franchisings
(2017) whether or not included in calculating Consolidated Net Income, other
than (i) obligations in respect of any Capitalized Leases and Synthetic Lease
Obligations, (ii) any cash rental expense incurred during such Measurement
Period for the 16 Restaurant locations that closed in the fourth Fiscal Quarter
of the Borrower of 2015, or (iii) any cash rental expense incurred during such
Measurement Period attributable to the Identified Restaurant
Closures/Re-Franchisings (2017) for which the Lease associated with the
applicable closed or refranchised Restaurant is actually and effectively
terminated or transferred or assigned to a Person that is not an Affiliate.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income and without
duplication: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes paid or payable, (iii) depreciation and
amortization expense, (iv) Consolidated Restaurant Pre-Opening Costs in an
amount not to exceed an average of $85,000 per Restaurant for all Restaurants
incurred during such Measurement Period, (v) non-cash rent expense, (vi)
non-cash compensation expense, (vii) non-recurring expenses or charges (or minus
non-recurring income items) reducing (or in the case of non-recurring income,
increasing) such Consolidated Net Income, in each case, which do not represent a
cash item in such period or any future period, (viii) without duplication of any
add backs pursuant to clause (vii) above, (A) non-recurring cash expenses
(including severance payments) or charges and non-recurring non-cash charges,
and (B) pro forma general and administrative cash cost savings resulting from
headcount reductions in Fiscal Years 2017 and 2018, on a combined basis as to
clauses (A) and (B) in an aggregate amount not to exceed $2,000,000 in any
Measurement Period, (ix) one time fees and out of pocket expenses incurred in
connection with Permitted Acquisitions, (x) fees and expenses arising from the
Transaction or any follow-on public offering, sale or registration of the
Borrower’s securities, (xi) without duplication of any other amounts herein,
one-time non-recurring cash expenses or charges and non-recurring non-cash
charges associated with (A) the Identified Restaurant Closures/Re-Franchisings
(2017) in an aggregate amount not to exceed $15,000,000 and (B) the 16
Restaurant locations that closed in the fourth Fiscal Quarter of the Borrower of
2015 in an aggregate amount not to exceed $900,000, (xii) without duplication of
any other amounts herein, one-time costs associated with data breach assessments
resulting from the data security incident announced by the company on June 28,
2016, in an aggregate amount not to exceed $18,000,000, (xiii) one-time
non-recurring cash expenses or charges and non-recurring non-cash charges,
associated with the severance and replacement of the Borrower’s Chief Executive
Officer


8



--------------------------------------------------------------------------------





incurred prior to the Closing Date not to exceed $100,000, (xiv) any one-time
non-cash charges and settlement or judgment costs associated with certain
litigation matters disclosed in writing to the Administrative Agent on or prior
to the Closing Date, in an aggregate amount reasonably acceptable to and
consented to in writing by the Required Lenders, together with any unused
portion of the limit set forth in clause (xii) above, and (xv) one-time costs
associated with the termination of Leases, in an amount not to exceed $1,500,000
in the aggregate, minus (b) to the extent included in calculating such
Consolidated Net Income, Federal, state, local and foreign income tax credits
(of or by the Borrower and its Subsidiaries for such Measurement Period);
provided that the net income (or loss) of the Borrower and its Subsidiaries
actually incurred during such Measurement Period attributable to the Identified
Restaurant Closures/Re-Franchisings (2017) and which are actually closed or
refranchised during or prior to such Measurement Period shall be excluded from
the calculation of Consolidated EBITDA minus (c) any cash rental expense
(whether or not included in calculating Consolidated Net Income) actually
incurred during such Measurement Period attributable to the Identified
Restaurant Closures/Re-Franchisings (2017), until the Lease associated with the
applicable closed or refranchised Restaurant is actually and effectively
terminated, transferred, assigned or sub-leased to a Person that is not an
Affiliate, shall be excluded from the calculation of Consolidated EBITDA.
“Consolidated EBITDAR” means, as of the date of determination, an amount equal
to (without duplication) (i) Consolidated EBITDA for the most recently completed
Measurement Period, plus (ii) Consolidated Cash Rental Expense for such
Measurement Period.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDAR for the most recently completed
Measurement Period, less (ii) 55% of Capital Expenditures paid in cash during
such Measurement Period less (iii) the aggregate amount of Federal, state, local
and foreign income taxes paid in cash during such Measurement Period to (b) the
sum of (i) Consolidated Interest Charges paid in cash, (ii) the aggregate
principal amount of all regularly scheduled principal payments or redemptions or
similar acquisitions for value of outstanding debt for borrowed money, but
excluding any such payments to the extent refinanced through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 7.02 and any
such payments under Section 2.05(c) and (iii) Consolidated Cash Rental Expense,
in each case, of or by the Borrower and its Subsidiaries for the most recently
completed Measurement Period; provided that if any Permitted Acquisition shall
have been consummated during such Measurement Period, the Consolidated Fixed
Charge Coverage Ratio shall be calculated on a Pro Forma Basis.
“Consolidated Funded Indebtedness” means, as of any date of determination and
without duplication, for the Borrower and its Subsidiaries on a consolidated
basis, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of


9



--------------------------------------------------------------------------------





the types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, after deduction of all expenses,
taxes and other proper charges (including minority interests), in each case,
determined in accordance with GAAP, and excluding all extraordinary gains and
extraordinary losses for such Measurement Period.
“Consolidated Restaurant Pre-Opening Costs” means “Start-up costs” (such term
used herein as defined in SOP 98-5 published by the American Institute of
Certified Public Accountants) incurred by the Borrower and/or its Subsidiaries
on a consolidated basis related to the acquisition, opening and organizing of
New Operating Units, such costs to include, without limitation, the cost of
feasibility studies, one-time unit level marketing costs incurred during the
one-month period prior to the opening of such New Operating Unit and the
one-month period following the opening of such New Operating Unit,
staff-training (including training related to food preparation), food costs
related to staff training, smallware and recruiting and travel costs for
employees engaged in such start-up activities.
“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of the last
day of the most recently ended Measurement Period minus the undrawn face amount
of commercial Letters of Credit, plus Consolidated Adjusted Cash Rental Expense
for such Measurement Period plus to the extent not included in Consolidated
Funded Indebtedness, L/C Borrowing as at the last day of such Measurement Period
to (b) Consolidated EBITDAR for such Measurement Period; provided that if any
Permitted Acquisition shall have been consummated during such Measurement
Period, the Consolidated Total Lease Adjusted Leverage Ratio shall be calculated
on a Pro Forma Basis.
“Contractual Obligation” means, as to any Person, any material provision (which
for clarity shall include without limitation all provisions relating to monetary
obligations) of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.


10



--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Security Agreements” means, collectively, any copyright property
security agreements in respect of any copyright property that may be entered
into after the Closing Date and that is required to be delivered pursuant to
Section 6.12.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Daily Eurocurrency Base Rate” means, with respect to a Swing Line Loan, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for one month
appearing on the applicable Reuters Screen (or on any successor or substitute
page on such screen) as of 11:00 a.m. (London time) on a Business Day, provided
that, if the applicable Reuters Screen (or any successor or substitute page) is
not available to the Administrative Agent for any reason, the applicable Daily
Eurocurrency Base Rate for one month shall instead be the applicable interest
settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for one month as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on a Business Day. For purposes of determining any interest rate
hereunder or under any other Loan Document which is based on the Daily
Eurocurrency Base Rate, such interest rate shall change as and when the Daily
Eurocurrency Base Rate shall change.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum,
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum; and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within one
Business Day of the date required to be funded by it hereunder, (b) has notified


11



--------------------------------------------------------------------------------





the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit (other than, in the case of such other agreements,
to the extent such Lender’s notice or public statement of non-compliance is a
result of such Lender’s good faith dispute with respect to its funding
obligations thereunder), (c) has failed, within one Business Day after request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority; and provided,
further, that in each of clauses (d)(i), (d)(ii) and (d)(iii), the
Administrative Agent has determined in its discretion that such Lender is
reasonably likely to fail to perform any of its funding obligations under the
Loan Documents. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disclosed Litigation” has the meaning set forth in Section 5.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises,


12



--------------------------------------------------------------------------------





licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for


13



--------------------------------------------------------------------------------





PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.
“Eurodollar Rate” means:
(a)    For any Interest Period, with respect to any Credit Extension denominated
in Dollars, the rate per annum equal to the London Interbank Offered Rate
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (“LIBOR”) or (subject to the provisions
for a successor Eurodollar Rate set forth in Section 3.03) a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time determined two (2) Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;
provided that (i) subject to the provisions for a successor Eurodollar Rate set
forth in Section 3.03, to the extent a comparable or successor rate is approved
by the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that to
the extent that such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Revolving Availability” means, as of any date of determination, the
amount by which (a) the Revolving Credit Facility exceeds (b) the Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Excluded Subsidiary” has the meaning specified in Section 6.12(b).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant”


14



--------------------------------------------------------------------------------





as defined in the Commodity Exchange Act and the regulations thereunder
(determined after giving effect to Section 10.12 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
(iii), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 22, 2013 by and among the Loan Parties, Bank of America,
N.A., as administrative agent, the lenders party thereto from time to time, as
amended, amended and restated or otherwise modified from time to time.
“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.01 hereto issued for the account of the Borrower under the Existing Credit
Agreement.
“Existing Warrant” means the Warrant to Purchase Class A Common Stock issued by
the Borrower to Catterton-Noodles, LLC, a Delaware limited liability company on
February 9, 2017.
“Facility” means the Revolving Credit Facility and the Term Credit Facility.
“FASB ACS” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreement with respect thereto and any fiscal or regulatory legislation, rules
or


15



--------------------------------------------------------------------------------





practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
“Federal Funds Rate” means, for any day, the greater of (a) zero percent (0.0%)
and (b) the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (i) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to U.S. Bank on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means, that certain letter agreement dated as of March 29, 2018 by
and between the Administrative Agent and the Borrower, as amended and restated
as of the Closing Date and any other similar letter agreements entered into on
or prior to the Closing Date.
“Fiscal Quarter” means each period of thirteen weeks (with the first two months
of such Fiscal Quarter having four weeks and the last month of such Fiscal
Quarter having five weeks).
“Fiscal Year” means the 52 or 53 week period ending on the Tuesday closest to
December 31st of each calendar year.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Franchise Agreements” means each of the agreements entered into from time to
time by the Borrower or any of its Subsidiaries pursuant to which a Loan Party
as Franchisor agrees to allow a Franchisee to operate a restaurant facility
using the “Noodles & Company” restaurant concepts.
“Franchised Unit Locations” means, collectively, the property comprising
Franchised Unit Locations described in Part (b) of Schedule 5.21 (as such
Schedule may be updated from time to time with the written consent of the
Administrative Agent).
“Franchisee” means each third party unaffiliated restaurant operator identified
as a franchisee in any Franchise Agreement.
“Franchisor” means any Loan Party.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


16



--------------------------------------------------------------------------------





“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). Unless such Guarantee
is capped at a stated amount, the amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by


17



--------------------------------------------------------------------------------





the guaranteeing Person in good faith; provided that if recourse under such
Guarantee is limited to the assets securing such Guarantee, the amount of
Indebtedness represented by such Guarantee shall be the lesser of (i) the fair
market value of such assets or (ii) the amount of the related primary
obligation. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, (a)(i) each existing direct and indirect
Subsidiary of the Borrower as of the Closing Date (other than Noodles Cayman or
Noodles China JV) and (ii) each future direct and indirect Subsidiary of the
Borrower that shall execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12, in each case, until released in accordance with this
Agreement and (b) with respect to (i) Obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than the Borrower) under any Secured Hedge
Agreement or any Secured Cash Management Agreement and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower.
“Guaranty” means, collectively, the Guaranty made by each Subsidiary of the
Borrower under ARTICLE X in favor of the Secured Parties, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract required or permitted under ARTICLE VI or ARTICLE VII, is a Lender
or an Affiliate of a Lender, in its capacity as a party to such Swap Contract.
“Identified Restaurant Closures/Re-Franchisings (2017)” means the closure of
Restaurants or refranchising of Restaurants as Franchised Unit Locations, in
each case identified in writing to the Administrative Agent prior to the Closing
Date, and identified on Schedule 1.01(b).
“Immaterial Subsidiary” means a Subsidiary (a) the consolidated total assets of
which equal 2.0% or less of the consolidated total assets of the Borrower and
its Subsidiaries as of the end of the Borrower’s most recently ended Fiscal
Quarter for which financial statements have been delivered, and (b) the
Consolidated EBITDA of which for the most recently ended Measurement Period for
which financial statements have been delivered equals 2.0% or less of the
Consolidated EBITDA of the Borrower and its Subsidiaries for such period,
provided that the consolidated total assets as of the end of the Borrower’s most
recently ended Fiscal Quarter for which internal financial statements have been
delivered represented by all Immaterial Subsidiaries shall not exceed 5.0% of
consolidated total assets of the Borrower and its Subsidiaries as of such date,
and the Consolidated EBITDA represented by all Immaterial Subsidiaries shall not
exceed 5.0% of the Consolidated EBITDA of the Borrower and its Subsidiaries, in
each case as of the end of the Borrower’s most recently ended Fiscal Quarter.
For purposes of this definition, consolidated total assets shall be calculated
eliminating all intercompany items.


18



--------------------------------------------------------------------------------





“Impacted Loans” has the meaning specified in Section 3.03.
“Increasing Lender” is defined in Section 2.16.
“Incremental Term Loan” is defined in Section 2.16.
“Incremental Term Loan Amendment” is defined in Section 2.16.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person, or is limited in
recourse, valued in an amount equal to the stated or determinable amount of the
such Indebtedness so secured or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith or if recourse is limited to such assets, the fair market value of
such assets;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends (but excluding, for the avoidance of doubt, the right of such Person
to receive a dividend arising solely from the declaration thereof); and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such


19



--------------------------------------------------------------------------------





Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date of determination shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Capitalized Lease or Synthetic Lease Obligation as of any date of
determination shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property Security Agreements” means, collectively, (i) each of the
Trademark Security Agreements, (ii) each of the Patent Security Agreements, if
any, (iii) each of the Copyright Security Agreements, if any, and (iv) any other
intellectual property security agreements in respect of any intellectual
property that may be entered into after the Closing Date and that is required to
be delivered pursuant to Section 6.12, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and as amended and in effect
from time to time.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.


20



--------------------------------------------------------------------------------





“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or a substantial part of the business of, such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means U.S. Bank, through itself or through one of its designated
Affiliates or branch offices, in its capacity as issuer of Letters of Credit
hereunder or any successor issuer of Letters of Credit hereunder.


21



--------------------------------------------------------------------------------





“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Leases” means, collectively, each lease of real property related to a
Restaurant or to the operation of the business of the Loan Parties.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include each Existing Letter of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such date is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under ARTICLE II
in the form of a Term Loan, Revolving Credit Loan or a Swing Line Loan.


22



--------------------------------------------------------------------------------





“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement, (e) the
Fee Letter, (f) the Autoborrow Agreement, (g) any Incremental Term Loan
Amendment and (h) each Issuer Document.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Major Casualty Proceeds” means (i) the aggregate insurance proceeds received in
connection with one or more related events under any property insurance policy
or (ii) any award or other compensation with respect to any eminent domain,
condemnation of property, expropriation or similar proceedings (or any transfer
or disposition of property in lieu of condemnation or expropriation) received in
connection with one or more related events, if the amount of such aggregate
insurance proceeds or award or other compensation exceeds $1,000,000, in each
case, less (x) the reasonable out-of-pocket costs and expenses (including
reasonable legal expenses) owing or paid to a Person that are incurred by any
Loan Party or Subsidiary in connection therewith, including costs of collection,
(y) the applicable amount of any Indebtedness permitted hereunder which is
secured by a Lien on the asset subject to such event and repaid and discharged
from the proceeds of such event and (z) any taxes (including withholding Taxes
and distributions) paid or reasonably estimated by the applicable Loan Party or
Subsidiary to be payable as a consequence of such event (provided, that if the
actual amount of taxes is less than the estimated amount, the difference shall
immediately constitute Major Casualty Proceeds).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Loan Party of any Loan Document to which it is a
party.
“Material Contract” means, with respect to any Person, any contract to which
such Person is a party which is material to the business, condition (financial
or otherwise), operations, performance, properties or prospects of such Person
and includes, without limitation, each Lease and Franchise Agreement.
“Maturity Date” means May 9, 2022; provided, however, that, if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Borrower.
“Mill Road Investor” means Mill Road Capital, together with its Affiliates.


23



--------------------------------------------------------------------------------





“Minority Interest” means a percentage of the ownership interest in a Subsidiary
of the Borrower that is owned by a Person other than the Borrower or a Guarantor
to the extent necessary to comply with local licensing requirements.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means deeds of trust, trust deeds, deeds to secure debt and mortgages
covering any real estate owned by a Loan Party and in favor of the
Administrative Agent for the benefit of itself and the Secured Parties.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means, with respect to any transaction or event by any Loan
Party, an amount equal to the cash proceeds received by any Loan Party from or
in respect of such transaction or event (including cash proceeds of any non-cash
proceeds of such transaction), less (i) any out-of-pocket fees, cash
commissions, costs and expenses (including reasonable legal expenses) owing or
paid to a Person that is not a Loan Party or an Affiliate thereof that are
reasonably incurred by such Loan Party in connection therewith, (ii) in the case
of a Disposition, the amount of any Indebtedness secured by a Lien on the
related assets and discharged from the proceeds of such Disposition, (iii) in
the case of an Disposition, any Taxes (including withholding Taxes) paid or
reasonably estimated by the applicable Loan Party to be payable by such Person
in respect of or in connection with such Disposition (provided that if the
actual amount of taxes paid is less than the estimated amount, the difference
shall immediately constitute Net Cash Proceeds).
“New Operating Units” means Restaurants owned and operated by the Borrower or
any of its Subsidiaries whose ownership or operation by the Borrower or any of
its Subsidiaries started on a date after the Closing Date.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Noodles Cayman” means Noodles & Company International Holdings, Ltd., a
corporation organized under the laws of the Cayman Islands, wholly owned by the
Borrower.
“Noodles China JV” means Noodles & Company China Holdings, Ltd., a corporation
organized under the laws of the Cayman Islands in which Noodles Cayman owns 100%
of the issued and outstanding capital stock.
“Note” means the Revolving Credit Notes and the Term Loan Notes.


24



--------------------------------------------------------------------------------





“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including any Incremental Term Loans or increases to the Revolving Credit
Commitments under Section 2.16) or otherwise with respect to any Loan, Letter of
Credit, Secured Cash Management Agreement or Secured Hedge Agreement (other than
any Excluded Swap Obligations), in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).


25



--------------------------------------------------------------------------------





“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date of determination, the amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swing Line Loans, as the case may
be, occurring on such date; (b) with respect to any L/C Obligations on any date
of determination, the amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts; (c) with respect to Term Loans on any date of
determination, the amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, as the case may be, occurring on such date; and (d) with respect to
Incremental Term Loans on any date of determination, the amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Incremental Term Loans, as the case may be,
occurring on such date.
“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Patent Security Agreements” means, collectively, any patent property security
agreements in respect of any patent property that may be entered into after the
Closing Date and that is required to be delivered pursuant to Section 6.12.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means (A) any acquisition consented to in writing by the
Required Lenders prior to the date of such acquisition or (B) the purchase or
other acquisition in a single transaction or a series of related transactions of
(i) all of the Equity Interests in any Person that,


26



--------------------------------------------------------------------------------





upon the consummation thereof, will be wholly-owned directly by the Borrower or
one or more of its wholly-owned Subsidiaries (including as a result of a merger
or consolidation), (ii) all or substantially all of the assets associated with
the operation of one or more restaurants or (iii) all or substantially all of
the assets of a Person, provided that, such assets are associated with the
operation of one or more restaurants (in each case, such Equity Interests or
assets acquired hereinafter referred to as the “Acquired Assets”), provided
that, in each case, each of the following conditions are met:
(a)    the assets of such newly-acquired Subsidiary or the property acquired by
the Borrower shall only constitute one or more restaurant facilities consisting
of real property (owned or leased), equipment and other property relating to the
operations of such restaurant facilities and each of which shall, upon the
consummation of such acquisition operate as a Noodles & Company or other similar
restaurant concept or within twenty-four (24) months after such acquisition
thereof (provided that restaurants representing, in the aggregate, less than 10%
of the revenue of the Acquired Assets may be held for up to thirty-six (36)
months after the acquisition thereof), be converted into a Noodles & Company or
other similar restaurant concept or disposed of in accordance with Section
7.05(j), and the Borrower shall deliver to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent of the foregoing;
(b)    no Default or Event of Default shall have occurred and be continuing or
would result from such acquisition;
(c)    the Borrower shall deliver evidence satisfactory to the Administrative
Agent that, on a Pro Forma Basis, the Consolidated Total Lease Adjusted Leverage
Ratio for the Measurement Period most recently completed, shall in each case, be
less than or equal to 4.00:1.00 for such Measurement Period, such compliance to
be determined on the financial information most recently delivered to the
Administrative Agent pursuant to Section 6.01(a) or 6.01(b) and all financial
information in respect of the Acquired Assets in connection with such
acquisition (which such financial information shall be in form, scope and
substance satisfactory to the Administrative Agent);
(d)    such purchase or other acquisition shall not include or result in any
contingent liabilities which could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(e)    any and all consents and approvals of any Governmental Authority
(including, for the avoidance of doubt, in respect of liquor licenses acquired
to the extent necessary) or landlord that if not obtained would (i) adversely
impact the Acquired Assets in any material respect or (ii) would result in a
material impairment of the rights and remedies of the Administrative Agent or
any Lender relating to any Lien on the Acquired Assets constituting Collateral;
(f)    except with respect to an acquisition for which the total consideration
paid or payable is $5,000,000 or less, the Borrower shall have delivered to the
Administrative Agent and each Lender, at least five (5) Business Days prior to
the date on which the purchase or acquisition (or such shorter period as may be
agreed upon in writing by the Administrative Agent) of the Acquired Assets is to
be consummated, a certificate of the Borrower signed by a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, certifying


27



--------------------------------------------------------------------------------





that all of the requirements set forth herein have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
(g)    except with respect to an acquisition for which the total consideration
paid or payable is $5,000,000 or less, the Borrower shall have delivered to the
Administrative Agent and each Lender (i) at least five (5) Business Days prior
to the consummation of such purchase or acquisition (or such shorter period as
may be agreed upon in writing by the Administrative Agent), copies, certified by
a Responsible Officer on behalf of the Borrower to be true and complete of the
purchase and sale documents, together with a complete set of schedules,
exhibits, side letters and other documents and instruments delivered in
connection therewith and (ii) prior to the consummation of such purchase or
acquisition, copies, certified by a Responsible Officer of the Borrower to be
true and complete of all documents, instruments, side letters or other material
agreements executed in connection with such purchase or acquisition;
(h)    except with respect to an acquisition for which the total consideration
paid or payable is $5,000,000 or less, the Borrower shall have delivered to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that all liens and encumbrances with respect to the Acquired Assets, other
than Permitted Liens, have been discharged in full or arrangements therefor
satisfactory to the Administrative Agent have been made;
(i)    after giving effect to such purchase or other acquisition, the Excess
Revolving Availability shall not be less than $10,000,000; and
(j)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12, and/or, with respect to any newly-acquired assets,
the Borrower shall comply with the requirements of Section 6.12.
“Permitted Liens” means, collectively, the Liens permitted under Section 7.01.
“Permitted Mortgage Financing” means the Indebtedness of any Loan Party incurred
after the Closing Date in connection with the acquisition (in a single
transaction or a series of related transactions), construction or improvement of
up to five (5) Restaurants, provided that each of the following conditions are
satisfied: (a) the aggregate principal amount of all such Indebtedness shall not
exceed $5,000,000, (b) the mortgagee under such Permitted Mortgage Financing
shall be entitled to a Lien only on such assets financed by such mortgage
financing; (c) the Administrative Agent, on behalf of the Secured Parties, shall
receive a first priority perfected Lien on such assets financed by such mortgage
financing (subject only to (i) Liens securing the Permitted Mortgage Financing
which shall be first in priority on such assets and (ii) Liens permitted under
Section 7.01(c), (d) or (g)); (d) the final maturity date of any such
Indebtedness shall be at least twelve calendar months subsequent to the Maturity
Date; and (e) no Event of Default exists on the date of the incurrence thereof
or would result therefrom.
“Permitted Seller Note” means an unsecured promissory note containing
subordination and other provisions or subject to a subordination agreement, in
each case, reasonably acceptable to the Administrative Agent, representing
Indebtedness of the Borrower or any Subsidiary incurred in connection with any
Permitted Acquisition and payable to the seller in connection therewith;


28



--------------------------------------------------------------------------------





provided that under no circumstances shall any cash principal payments be due
and owing or made with respect to such Permitted Seller Note prior to the date
which is six calendar months following the Maturity Date or the payment in full
of the Obligations, nor shall cash interest be payable other than in accordance
with the subordination terms or subordination agreement applicable to such
Permitted Seller Note.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreements” means, that certain Pledge Agreement dated as of the Closing
Date among the Administrative Agent and the Borrower pursuant to which the
Borrower pledges its interest in its Subsidiaries to the Administrative Agent
for the benefit of the Secured Parties, together with each pledge agreement
supplement delivered pursuant to Section 6.12.
“Pledged Collateral” has the meaning ascribed to such term in each of the Pledge
Agreements.
“Pledged Debt” has the meaning specified in the Security Agreement.
“Pro Forma Basis” means, with respect to any Permitted Acquisition, the
calculation of Consolidated Fixed Charge Coverage Ratio or Consolidated Total
Lease Adjusted Leverage Ratio for the Measurement Period most recently completed
prior to such Permitted Acquisition as if such Permitted Acquisition had
occurred immediately prior to the first day of such Measurement Period and
excluding any business, business divisions, restaurants or Person sold or
otherwise disposed of in connection with a Disposition for the Measurement
Period of determination. For purposes of making this pro forma calculation of
Consolidated Fixed Charge Coverage Ratio or Consolidated Total Lease Adjusted
Leverage Ratio, adjustments described in clauses (a), (b), (c) and (d) below
(all such adjustments to be reasonably acceptable to the Administrative Agent)
shall be included:
(a)    (i) all Indebtedness (whether under this Agreement or otherwise), other
liabilities and any other balance sheet adjustments incurred, made or assumed in
connection with a Permitted Acquisition shall be deemed to have been incurred,
made or assumed as of the first day of the relevant Measurement Period, and all
Indebtedness of the Person acquired or to be acquired in such Permitted
Acquisition or which is attributable to the business, business division,
restaurant or Person acquired or to be acquired which was or will have been
repaid in connection with the consummation of the Permitted Acquisition shall be
deemed to have been repaid as of the first day of the relevant Measurement
Period and (ii) all Indebtedness which was repaid, released or satisfied in
connection with a Disposition (to the extent permitted under Section 7.05) shall
be deemed to have been repaid on the first day of the relevant Measurement
Period; and


29



--------------------------------------------------------------------------------





(b)    all Indebtedness assumed to have been incurred pursuant to the preceding
clause (a) shall be deemed to have borne interest at (i) the arithmetic mean of
(A) the Eurodollar Rate for Eurodollar Rate Loans having an Interest Period of
one month in effect on the first day of the Measurement Period and (B) the
Eurodollar Rate for Eurodollar Rate Loans having an Interest Period for one
month in effect on the last day of the Measurement Period plus (ii) the
Applicable Rate with respect to the Loans which are Eurodollar Rate Loans then
in effect (after giving effect to the Permitted Acquisition on a pro forma
basis);
(c)    other reasonable specified cost savings, expenses and other income
statement or operating statement adjustments which are attributable to the
change in ownership resulting from such acquisition as may be approved by the
Administrative Agent, in its sole discretion, in writing shall be deemed to have
been realized on the first day of the Measurement Period most recently ended;
and
(d)    for purposes of calculating Consolidated EBITDA or Consolidated EBITDAR
for the relevant Measurement Period, the financial results of the business,
business division, restaurant or Person, as applicable, to be acquired shall be
calculated and included by reference to the audited (if available) or management
certified (if audited results are not available) historical financial results of
such business, business division, restaurant or Person, as applicable, to be so
acquired.
“PSP Investor” means Argentia Private Investments, Inc., together with its
Affiliates.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or the
Swing Line Lender.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Term Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, at any time an Autoborrow
Agreement is not in effect, a Swing Line Loan Notice.


30



--------------------------------------------------------------------------------





“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided further, if there are three or more Lenders,
Required Lenders shall be at least two Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, secretary, assistant
secretary or controller of a Loan Party and, solely for purposes of notices
given pursuant to ARTICLE II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restaurant” means a particular restaurant at a particular location that is
owned (regardless of whether the real property is owned or leased) and operated
by a Loan Party or any Subsidiary of a Loan Party.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or (c) any
option, warrant or other right to acquire any such dividend or other
distribution or payment, or (d) any management fees, fees (consulting,
management or other), allowances or similar arrangements directly or indirectly
paid or payable by any Loan Party to any other Person under a management
agreement.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes


31



--------------------------------------------------------------------------------





a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time less the
Revolving Credit Facility Blockage Amount until such time as the Revolving
Credit Facility Blockage Conditions have been satisfied. The amount of the
Revolving Credit Facility is $75,000,000 less the Revolving Credit Facility
Blockage Amounts at any time prior to the satisfaction to the Revolving Credit
Facility Blockage Conditions.
“Revolving Credit Facility Blockage Amount” means an amount equal to $10,000,000
less the amount of Revolving Commitments added by the Administrative Agent since
the Closing Date.
“Revolving Credit Facility Blockage Conditions” mean the following conditions:
(a) the Administrative Agent has successfully arranged for a $10,000,000
Revolving Credit Commitment by one or more new banks or financial institutions
or one or more existing Lenders and (b) the execution and delivery to the
Administrative Agent of Exhibit I if such Lender is not a Lender as of the
Closing Date or Exhibit H if such Lender is a Lender as of Closing Date.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-1.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, the Canadian government or
Her Majesty’s Treasury (“HMT”).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
ARTICLE VII that is entered into by and between any Loan Party and any Hedge
Bank.


32



--------------------------------------------------------------------------------





“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Swing Line Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.
“Security Agreement” means that certain Security Agreement dated as of the
Closing Date by and among the Administrative Agent, the Borrower and the
Guarantors, together with each security agreement supplement delivered pursuant
to Section 6.12.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.12).
“Sponsor Investors” means, collectively, the Catterton Investor, the PSP
Investor and the Mill Road Investor.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or


33



--------------------------------------------------------------------------------





options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap Contract or any other agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means U.S. Bank, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent pursuant), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that


34



--------------------------------------------------------------------------------





function primarily as a borrowing) but are not otherwise included in the
definition of “Indebtedness” or as a liability on the consolidated balance sheet
of such Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Credit Facility” means, at any time, the aggregate amount of the Term
Lenders’ Term Loan Commitments at such time. As of the Closing Date, the amount
of the Term Credit Facility is $25,000,000.
“Term Lender” means, as of any date of determination, a Lender having a Term
Loan Commitment.
“Term Loan Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Term Loans to the Borrower, as set forth in Schedule 2.01, as it
may be modified (i) as a result of any assignment that has become effective
pursuant to Section 11.06 or (ii) otherwise from time to time pursuant to the
terms hereof. As of the date of this Agreement, the aggregate amount of the Term
Lenders’ Term Loan Commitments is $25,000,000. After advancing the Term Loan,
each reference to a Term Lender’s Term Loan Commitment shall refer to that Term
Lender’s Applicable Term Loan Credit Percentage.
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing a Term Loan, made by such Term Lender, substantially in the
form of Exhibit C-2.
“Term Loans” means, with respect to a Lender, such Lender’s loan made pursuant
to Section 2.01(a) (or any conversion or continuation thereof) together with any
Incremental Term Loans.
“Threshold Amount” means $5,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trademark Security Agreements” means, collectively, (i) that certain Trademark
Security Agreement, executed and delivered on the Closing Date, between the Loan
Parties and the Administrative Agent, and (ii) any other trademark property
security agreements in respect of any trademark property that may be entered
into after the Closing Date.


35



--------------------------------------------------------------------------------





“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and the funding of the
Facilities, (b) refinancing of the Existing Credit Agreement and (c) the payment
of the fees and expenses incurred in connection with the consummation of the
foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unit Locations” means, collectively, the property comprising any Restaurant
locations.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Bank” means U.S. Bank National Association, and its successors.
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the remaining
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each scheduled
installment, sinking fund, serial maturity or other required payment of
principal including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document


36



--------------------------------------------------------------------------------





(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document and shall include all exhibits, schedules, appendices, annexes and
attachments thereto), (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ACS 825 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as


37



--------------------------------------------------------------------------------





reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.07    Eurodollar Rate. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Term Loans and Revolving Credit Loans.
(a)    Term Loans. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a Term Loan to the Borrower on the Closing
Date, in an amount equal to such Term Lender’s Term Loan Commitment by making
immediately available funds available to the Administrative Agent’s designated
account, not later than the time specified by the Administrative Agent. Amounts
repaid in respect of Term Loans may not be reborrowed. At the Borrower’s option,
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower in Dollars from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the aggregate Outstanding Amount of the Revolving Credit
Loans, Swing Line Loans and L/C Obligations shall not exceed the Revolving
Credit Facility and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Revolving


38



--------------------------------------------------------------------------------





Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01(b), prepay under Section 2.05, and reborrow under this Section 2.01(b). At
the Borrower’s option, Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    At least two (2) Business Days prior to the initial Credit Extension (or
such shorter period consented to by the Administrative Agent), Borrower shall
deliver to the Administrative Agent an irrevocable Committed Loan Notice for
amounts to be advanced on the Closing Date.
(b)    Each Revolving Credit Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 12:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $250,000 or a whole multiple of
$100,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Revolving Credit Borrowing, a conversion of a Loan from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be continued or converted and (v) if applicable, the duration of the Interest
Period with respect thereto. All Borrowing shall be made in Dollars. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.
(c)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the Facility of the


39



--------------------------------------------------------------------------------





applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in
Section 2.02(a). In the case of a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office in Dollars not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of U.S. Bank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing denominated in Dollars is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
(d)    Except as otherwise provided in Section 3.05, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the outstanding Eurodollar Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans on the last day of the then Interest Period with
respect thereto.
(e)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in U.S. Bank’s prime rate used in determining the Base
Rate, promptly following the public announcement of such change.
(f)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than nine (9) Interest Periods in effect in respect of the Revolving
Credit Facility and Term Credit Facility on a combined basis.
(g)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.


40



--------------------------------------------------------------------------------





2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. (1) Subject to the terms and conditions
set forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of
the Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the aggregate Outstanding Amount of the Revolving Credit Loans,
Swing Line Loans and L/C Obligations shall not exceed the Revolving Credit
Facility, (y) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and (z)
the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be either cash collateralized or back-stopped by a Letter of
Credit issued under this Agreement on the Closing Date.
(i)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
(ii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in


41



--------------------------------------------------------------------------------





particular or shall impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the L/C Issuer in good faith
deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iii)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(iv)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(v)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in ARTICLE IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in ARTICLE IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.


42



--------------------------------------------------------------------------------





(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (1) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 2:00 p.m. (Pacific
Time) at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.
(i)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in ARTICLE IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.


43



--------------------------------------------------------------------------------





(ii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, at such time to issue such Letter of Credit in
its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) of Section 2.03(a) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Borrower that one or more of the applicable conditions specified in Section
4.02 is not then satisfied, and in each such case directing the L/C Issuer not
to permit such extension.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (1) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 12:00 p.m. (Pacific Time) on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02 (other than the delivery
of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


44



--------------------------------------------------------------------------------





(i)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
(ii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iii)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on


45



--------------------------------------------------------------------------------





demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations. (1) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will promptly distribute to such Lender its Applicable
Revolving Credit Percentage thereof in the same funds as those received by the
Administrative Agent.
(i)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


46



--------------------------------------------------------------------------------





(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly (but in any event within one (1) Business Day thereafter)
notify the L/C Issuer. The Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by


47



--------------------------------------------------------------------------------





the Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not
be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for Letter
of Credit Fees times the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Applicable Revolving Credit
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and (ii)
computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to


48



--------------------------------------------------------------------------------





the contrary contained herein, upon any Event of Default under Section 8.01(a),
Section 8.01(h) or Section 8.01(g), all Letter of Credit Fees shall accrue at
the Default Rate and, upon all other Events of Default, all Letter of Credit
Fees shall accrue at the Default Rate at the request of the Required Lenders.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer, for its own account,
a fronting fee with respect to each Letter of Credit in an amount equal to 0.15%
per annum times the face amount of each Letter of Credit. Such fronting fee
shall be (i) due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, subject to the terms of
any Autoborrow Agreement, make loans (each such loan, a “Swing Line Loan”) to
the Borrower, in Dollars, from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the aggregate Outstanding Amount of the Revolving Credit
Loans, Swing Line Loans and L/C Obligations shall not exceed the Revolving
Credit Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such


49



--------------------------------------------------------------------------------





Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate equal to the rate that would be applicable to a
Base Rate Loan from time to time; provided, however, that if an Autoborrow
Agreement is in effect, the Swing Line Lender may, at its discretion, provide
for an alternate rate of interest on Swing Line Loans under the Autoborrow
Agreement with respect to any Swing Line Loans for which the Swing Line Lender
has not requested that the Revolving Credit Lenders fund Revolving Credit Loans
to refinance, or to purchase and fund risk participations in, such Swing Line
Loans pursuant to Section 2.04(c). Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. (1) Subject to Section 2.04(a), and at any time an
Autoborrow Agreement is not in effect, each Borrowing of Swing Line Loans shall
be made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested date of the Borrowing
(which shall be a Business Day). Promptly after receipt by the Swing Line Lender
of any Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in ARTICLE IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
(i)    In order to facilitate the borrowing of Swing Line Loans, the Borrower
and the Swing Line Lender may mutually agree to, and are hereby authorized to,
enter into an Autoborrow Agreement in form and substance satisfactory to the
Administrative Agent and the Swing Line Lender (the “Autoborrow Agreement”)
providing for the automatic advance by the Swing Line Lender of Swing Line Loans
under the conditions set forth in such


50



--------------------------------------------------------------------------------





agreement, which shall be in addition to the conditions set forth herein. At any
time an Autoborrow Agreement is in effect, the requirements for Swing Line
Borrowings set forth in the immediately preceding paragraph shall not apply, and
all Borrowings of Swing Line Loans shall be made in accordance with the
Autoborrow Agreement; provided that any automatic advance made by U.S. Bank in
reliance of the Autoborrow Agreement shall be deemed a Swing Line Loan as of the
time such automatic advance is made notwithstanding any provision in the
Autoborrow Agreement to the contrary. For purposes of determining the
Outstanding Amount under the Aggregate Commitments at any time during which an
Autoborrow Agreement is in effect, the Outstanding Amount of all Swing Line
Loans shall be deemed to be the amount of the Swing Line Sublimit. For purposes
of any Swing Line Borrowing pursuant to the Autoborrow Agreement, all references
to U.S. Bank in the Autoborrow Agreement shall be deemed to be a reference to
U.S. Bank, in its capacity as Swing Line Lender hereunder.
(c)    Refinancing of Swing Line Loans. (1) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(i)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(ii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in


51



--------------------------------------------------------------------------------





Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iii)    Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations. (1) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
(i)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Revolving Credit Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance


52



--------------------------------------------------------------------------------





such Revolving Credit Lender’s Applicable Revolving Credit Percentage of any
Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    Optional. (1) The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay the Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 2:00 p.m. (1) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans
denominated in Dollars shall be in a principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $250,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Loan pursuant to this Section 2.05(a)
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.
(b)    At any time the Autoborrow Agreement is not in effect, the Borrower may,
upon notice to the Swing Line Lender pursuant to delivery to the Swing Line
Lender of a Notice of Loan Prepayment (with a copy to the Administrative Agent),
at any time or from time to time, voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(c)    Mandatory. There shall become due and payable and Borrower shall prepay
the Loans without premium or penalty, in the following amounts and at the
following times:
(i)    if for any reason the aggregate Outstanding Amount of the Revolving
Credit Loans, Swing Line Loans and L/C Obligations exceed the Revolving Credit
Facility at such time, the Borrower shall immediately prepay Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings), as applicable, in an aggregate
amount equal to such excess;


53



--------------------------------------------------------------------------------





(ii)    no later than five (5) Business Days following the date on which any
Loan Party or any of its Subsidiaries (or Administrative Agent as loss payee or
assignee) receives any Major Casualty Proceeds, an amount equal to one-hundred
percent (100.0%) of such Major Casualty Proceeds; provided that so long as no
Event of Default has occurred and is continuing, the recipient (other than
Administrative Agent) of any Major Casualty Proceeds may reinvest such Major
Casualty Proceeds within three hundred sixty five (365) days of receipt of such
Major Casualty Proceeds (or within three hundred sixty-five (365) days of such
Major Casualty Proceeds becoming subject to a binding commitment to reinvest
such Major Casualty Proceeds within one hundred eighty (180) days of receipt
thereof), in assets of a kind then used or usable in the business of the Loan
Parties; provided, however, that if the applicable Loan Party or Subsidiary does
not intend to fully reinvest such Major Casualty Proceeds, or if the time period
set forth in this sentence expires without such Loan Party or Subsidiary having
reinvested such Major Casualty Proceeds, Borrowers shall within two (2) Business
Day prepay the Loans in an amount equal to such Major Casualty Proceeds;
(iii)     no later than five (5) Business Days following the date of receipt by
any Loan Party or any of its Subsidiaries of the proceeds from the issuance and
sale of any Indebtedness (other than the proceeds of Indebtedness permitted
pursuant to Section 7.02), an amount equal to one hundred percent (100%) of the
Net Cash Proceeds of such issuance and sale; and
(iv)    no later than five (5) Business Days following the date on which any
Loan Party or any of its Subsidiaries receive the proceeds of any Disposition
made pursuant to Sections 7.05(g) or 7.05(j) or a Disposition not otherwise
permitted under this Agreement, an amount equal to one hundred percent (100%) of
the Net Cash Proceeds of such Disposition; provided that no prepayment shall be
required pursuant to this Section 2.05(c)(iv) unless and until the aggregate Net
Cash Proceeds received during any Fiscal Year from Dispositions exceeds
$1,000,000 (in which case all Net Cash Proceeds in excess of such amount shall
be used to make prepayments pursuant to this Section 2.05(c)(iv)); provided
further that so long as no Event of Default has occurred and is continuing, the
recipient of such Net Cash Proceeds may reinvest such Net Cash Proceeds within
three hundred sixty five (365) days of receipt of such Net Cash Proceeds (or
within three hundred sixty-five (365) days of such Net Cash Proceeds becoming
subject to a binding commitment to reinvest such Net Cash Proceeds within one
hundred eighty (180) days of receipt thereof), in assets of a kind then used or
usable in the business of the Loan Parties; provided, however, that if the
applicable Loan Party or Subsidiary does not intend to fully reinvest such Net
Cash Proceeds, or if the time period set forth in this sentence expires without
such Loan Party or Subsidiary having reinvested such Net Cash Proceeds,
Borrowers shall within two (2) Business Day prepay the Loans in an amount equal
to such Net Cash Proceeds.
(d)    Application of Mandatory Prepayments.
(A)    Any prepayment required pursuant to Sections 2.05(c)(ii) through (c)(iv)
shall be applied, first, to the prepayment of the Term Loans pro-rata to the
remaining scheduled amortization payments (excluding for the purposes of such


54



--------------------------------------------------------------------------------





calculation, the final payments at maturity of the Term Loans) until the Term
Loans have been paid in full and second, to the pro-rata repayment of the
outstanding Revolving Credit Loans and Swing Line Loans (without a corresponding
permanent Commitment reduction). Each prepayment of the Loans hereunder shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
(B)    Any prepayments required pursuant to Sections 2.05(c)(i) (or other
prepayments of the Revolving Credit Loans otherwise required to be repaid) shall
be applied, pro-rata to the repayment of the outstanding Revolving Credit Loans
and Swing Line Loans (without a corresponding permanent Commitment reduction).
(ii)    Option to Decline. Any mandatory prepayment in respect of the Term Loans
required to be made pursuant to Section 2.05(c) may be declined in whole or in
part by any Term Lender without prejudice to such Term Lender’s rights hereunder
to accept or decline any future payments in respect of any mandatory
prepayments, by providing notice to Administrative Agent no later than 5:00 p.m.
(New York City time) one (1) Business Day (or such other date acceptable to
Administrative Agent) prior to the date of such prepayment. If a Term Lender
chooses not to accept payment in respect of a mandatory prepayment of a Term
Loan in whole or in part the other Term Lenders that accept such mandatory
prepayment shall have the option to share such proceeds in repayment of Term
Loans on a pro rata basis on or before the date otherwise due hereunder;
provided that if such mandatory prepayment of a Term Loan is declined by all
Term Lenders, such prepayment may be retained by the Borrower.
(iii)    No Implied Consent. Provisions contained in this Section 2.05(d) for
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.
(e)    Application of Optional Prepayments. Any optional prepayment of the Loans
shall be applied as directed by the Borrower.
2.06    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Revolving Credit Facility, the Letter
of Credit Sublimit, or the Swing Line Sublimit or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof, (iii) any prepayment of a Revolving Credit Loan or a Swing Line Loan or
termination, cancellation or cash collateralization of any L/C Obligations
necessary to effectuate a reduction under this Section 2.06 shall be accompanied
by payment of (A) accrued interest (or fees) on the amount prepaid to the date
of prepayment and (B) any additional amounts required pursuant to Section 3.05
and (iv) the Borrower shall not terminate or reduce (A) the Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the aggregate Outstanding Amount of the Revolving Credit Loans, Swing


55



--------------------------------------------------------------------------------





Line Loans and L/C Obligations would exceed the Revolving Credit Facility, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit or (C) the Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Swing Line Loans would exceed the Swing Line Sublimit. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit. Any such reduction shall be applied to the
Revolving Credit Commitment of each Appropriate Lender according to its
Applicable Revolving Credit Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
(a)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination or reduction of the Revolving Credit
Facility shall be paid by the Borrower to the Administrative Agent on the
effective date of such termination or reduction.
2.07    Repayment of Loans.
(a)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.
(b)    Swing Line Loans. At any time the Autoborrow Agreement is in effect, the
Swing Line Loans shall be repaid in accordance with the terms of the Autoborrow
Agreement. At any time the Autoborrow Agreement is not in effect, the Borrower
shall repay each Swing Line Loan on the earlier to occur of (i) the date five
Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Credit Facility.
(c)    The Borrower shall repay the Term Loans on each date set forth below (or,
if such date is not a Business Day, on the immediately succeeding Business Day)
in the aggregate principal amount set forth opposite such date:


56



--------------------------------------------------------------------------------





Date
Amount
the last day of the Second Fiscal Quarter of Fiscal Year 2018 (July 3, 2018)
$156,250
the last day of the Third Fiscal Quarter of Fiscal Year 2018 (October 2, 2018)
$156,250
the last day of the Fourth Fiscal Quarter of Fiscal Year 2018 (January 1, 2019)
$156,250
the last day of the First Fiscal Quarter of Fiscal Year 2019 (April 2, 2019)
$156,250
the last day of the Second Fiscal Quarter of Fiscal Year 2019 (July 2, 2019)
$187,500
the last day of the Third Fiscal Quarter of Fiscal Year 2019 (October 1, 2019)
$187,500
the last day of the Fourth Fiscal Quarter of Fiscal Year 2019 (December 31,
2019)
$187,500
the last day of the First Fiscal Quarter of Fiscal Year 2020 (March 31, 2020)
$187,500
the last day of the Second Fiscal Quarter of Fiscal Year 2020 (June 30, 2020)
$375,000
the last day of the Third Fiscal Quarter of Fiscal Year 2020 (September 29,
2020)
$375,000
the last day of the Fourth Fiscal Quarter of Fiscal Year 2020 (December 29,
2020)
$375,000
the last day of the First Fiscal Quarter of Fiscal Year 2021 (March 30, 2021)
$375,000
the last day of the Second Fiscal Quarter of Fiscal Year 2021 (June 29, 2021)
$531,250
the last day of the Third Fiscal Quarter of Fiscal Year 2021 (September 28,
2021)
$531,250
the last day of the Fourth Fiscal Quarter of Fiscal Year 2021 (December 28,
2021)
$531,250
the last day of the First Fiscal Quarter of Fiscal Year 2022 (March 29, 2022)
$531,250



To the extent not previously paid, all unpaid Term Loans shall be paid in full
in cash by the Borrower on the Maturity Date.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under the Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for Eurodollar Rate Loans
under such Facility; (ii) each Base Rate Loan under the Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans under the Facility, and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount


57



--------------------------------------------------------------------------------





thereof from the applicable borrowing date at a rate per annum equal to the
Daily Eurocurrency Base Rate or the Base Rate (at the election of the Borrower)
plus the Applicable Rate under the Facility or, if an Autoborrow Agreement is in
effect, at a rate per annum provided by the Swing Line Lender.
(b)    If any Event of Default under Section 8.01(a), Section 8.01(f) or Section
8.01(g) arises the Borrower shall pay interest on the amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws. If
any other Event of Default occurs, upon the request of the Required Lenders, the
Borrower shall pay interest on the amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
applicable Default Rate to the fullest extent permitted by applicable Laws.
(c)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable on demand.
(d)    Interest on each Loan shall be due and payable in cash in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee in Dollars equal to the Applicable
Rate per annum for Commitment Fees times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in ARTICLE IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears. For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the Outstanding Amount of Revolving
Credit Loans.
(b)    Other Fees. The Borrower shall pay to the Administrative Agent, in
Dollars, for its own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which


58



--------------------------------------------------------------------------------





results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.13(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
(a)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Lease Adjusted Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Lease Adjusted Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under ARTICLE VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the


59



--------------------------------------------------------------------------------





Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b)    (1)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


60



--------------------------------------------------------------------------------





(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in ARTICLE IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender)
promptly to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans, Term Loans and Swing Line Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.


61



--------------------------------------------------------------------------------





2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or Obligations in respect of any of the Facilities
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations in respect of the Facilities owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


62



--------------------------------------------------------------------------------





2.14    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at U.S. Bank. The Borrower, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(c)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


63



--------------------------------------------------------------------------------





2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit or Swing Line Loan; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


64



--------------------------------------------------------------------------------





(iii)    Certain Fees. A Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Credit Loans of that
Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.16    Increase Option.
The Borrower may from time to time until the Maturity Date elect to increase the
Revolving Credit Commitments or enter into one or more tranches of additional
Term Loans (each an “Incremental Term Loan”), in each case in minimum increments
of $5,000,000 or such lower amount as the Borrower and the Administrative Agent
agree upon, so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $35,000,000.
The Borrower may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Revolving Credit
Commitment or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new


65



--------------------------------------------------------------------------------





banks, financial institutions or other entities that are Eligible Assignees
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Revolving Credit Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Credit
Commitments, as the case may be; provided that (i) each Augmenting Lender and
each Increasing Lender shall be subject to the approval of the Borrower, the
Administrative Agent and the L/C Issuer, in each case not to be unreasonably
withheld, and (ii) (x) in the case of an Increasing Lender, the Borrower and
such Increasing Lender execute an agreement substantially in the form of Exhibit
H hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit I
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Revolving Credit Commitments or Incremental Term Loans pursuant to this
Section 2.16. Increases and new Revolving Credit Commitments and Incremental
Term Loans created pursuant to this Section 2.16. shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Credit Commitments (or in the Revolving Credit Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in Section 4.01 and
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (B) (i) the Borrower
shall be in compliance (on a pro forma basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 7.11 (ii) the
Borrower shall (on a pro forma basis reasonably acceptable to the Administrative
Agent) have a Consolidated Total Lease Adjusted Leverage Ratio less than or
equal to 4.00 to 1.00 and (iii) the Administrative Agent shall have received
documents consistent with those delivered on the Closing Date as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase, as well as such documents as the Administrative Agent
may reasonably request (including, without limitation, customary opinions of
counsel and affirmations of Loan Documents). On the effective date of any
increase in the Revolving Credit Commitments being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Credit Loans of all the Lenders to equal
its Applicable Revolving Credit Percentage of such outstanding Revolving Credit
Loans, and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Credit Loans as of the date of any increase in the
Revolving Credit Commitments (with such reborrowing to consist of the Types of
Revolving Credit Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.02). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Rate Loan,
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 3.05 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Credit Loans and the initial Term Loans,
(b) shall not mature earlier than the


66



--------------------------------------------------------------------------------





Maturity Date (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Credit Loans and the initial Term Loans; provided that (i) the terms
and conditions applicable to any tranche of Incremental Term Loans maturing
after the Maturity Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Maturity Date and (ii) the Incremental Term Loans may be
priced differently than the Revolving Credit Loans and the initial Term Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.16. On the effective date of the issuance of
the Incremental Term Loans, each Term Lender that has agreed to extend such an
Incremental Term Loan shall make its ratable share thereof available to the
Administrative Agent, for remittance to the Borrower, on the terms and
conditions specified by the Administrative Agent at such time. Nothing contained
in this Section 2.16 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Credit Commitment
hereunder, or provide Incremental Term Loans, at any time.
In the event that the interest rate margins for any increase of the Revolving
Credit Commitments or Incremental Term Loans are higher than the interest rate
margins for any existing Term Loans or existing Revolving Credit Commitments by
more than 50 basis points, then the interest rate margins for such existing Term
Loans or existing Revolving Credit Commitments, as applicable, shall be
increased to the extent necessary so that the interest rate margins for such
existing Term Loans or existing Revolving Credit Commitments are equal to the
interest margins for such Incremental Term Loans or Revolving Credit Commitment
increases minus 50 basis points; provided, that, in determining the interest
rate margins applicable to the Incremental Term Loans and the existing Term
Loans and the increased Revolving Credit Commitments and existing Revolving
Credit Commitments (A) original issue discount or upfront fees (which shall be
deemed to constitute like amounts of original issue discount) payable by the
Borrower shall be included (with original issue discount being equated to
interest based on assumed four-year life to maturity or, if shorter, the actual
Weighted Average Life to Maturity) and (B) if the Incremental Term Loans or
increased Revolving Credit Commitments include an interest rate floor greater
than the interest rate floor applicable to the existing Term Loans and existing
Revolving Credit Commitments, such increased amount shall be equated to interest
margin for purposes of determining whether an increase to the applicable
interest margin for the existing Term Loans and existing Revolving Credit
Commitments shall be required, to the extent an increase in the interest rate
floor in the existing Term Loans or existing Revolving Credit Commitments would
cause an increase in the interest rate then in effect, and in such case the
interest rate floor (but not the interest rate margin) applicable to the
existing Term Loans or existing Revolving Credit Commitments shall be increased
by such increased amount.
This Section shall supersede any provision in Section 11.01 to the contrary.


67



--------------------------------------------------------------------------------





2.17    Revolving Credit Facility Rebalancing. Upon the satisfaction of the
Revolving Credit Facility Blockage Conditions each Lender’s portion of the
outstanding Revolving Credit Loans shall be rebalanced in a manner consistent
with the methodology for Increasing Lenders and Augmenting Lenders described in
Section 2.16.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Laws (as determined in the good faith discretion of the Borrower or
the Administrative Agent) requires the deduction or withholding of any Tax from
any such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction has been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section


68



--------------------------------------------------------------------------------





3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. (1) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
(i)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that, any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by any Loan Party or the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent or such Loan Party, as applicable, under this
clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing


69



--------------------------------------------------------------------------------





such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan


70



--------------------------------------------------------------------------------





Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional


71



--------------------------------------------------------------------------------





documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient, in its sole discretion, determines in good faith that it has
received a refund of any Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Loan Party, upon the request of the Recipient, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to any Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar


72



--------------------------------------------------------------------------------





Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or change interest with respect to or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component of the Base Rate thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) deposits are not being offered to banks
in the applicable interbank eurodollar market for such currency the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i) above, “Impacted Loans”) or (b) the Administrative
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans in the affected currency shall be suspended
(to the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans in the affected currency (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) or,


73



--------------------------------------------------------------------------------





failing that, will be deemed to have converted such request into a request for a
Base Rate Loan in Dollars in the amount specified therein.
Notwithstanding the foregoing, in the event the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section (a)(i) have arisen and such circumstances are
unlikely to be temporary, (ii) ICE Benchmark Administration (or any Person that
takes over the administration of such rate) discontinues its administration and
publication of interest settlement rates for deposits in Dollars or (iii) the
supervisor for the administrator of the interest settlement rate described in
clause (ii) of this paragraph or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which such interest settlement rate shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall seek to jointly agree upon an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and the Administrative Agent and the Borrower shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 11.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 3.03 (x) any
request pursuant to Section 2.02 that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Rate Loan shall be ineffective and any
such Loan shall be continued as or converted to, as the case may be, a Base Rate
Loan, and (y) if any request pursuant to Section 2.02 requests a Eurodollar Rate
Loan, such Loan shall be made as a Base Rate Loan. If the alternate rate of
interest determined pursuant to this Section 3.03 shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


74



--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


75



--------------------------------------------------------------------------------





(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Compensation for Losses. Within ten (10) Business Days of a demand of
any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13; or
(d)    any failure by the Borrower to make payment of any Loan (or interest due
thereon) on its scheduled due date;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank eurodollar market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option


76



--------------------------------------------------------------------------------





shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.05(a), the Borrower may replace such Lender in accordance with Section
11.13.
3.07    Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation or removal of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
4.01    Conditions to Effectiveness on the Closing Date. The Lenders shall not
be required to make the initial Credit Extension hereunder unless each of the
following conditions precedent shall have been satisfied or duly waived by the
Administrative Agent in its sole discretion:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:
(i)    duly executed counterparts of this Agreement and the Collateral
Documents, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    duly executed counterparts of the Fee Letter, in number for
distribution to the Administrative Agent and the Borrower;


77



--------------------------------------------------------------------------------





(iv)    certificates executed by a Responsible Officer of each Loan Party
attaching resolutions or other action authorizing the actions under this
Agreement and the Fee Letter, incumbency certificates, certified copies of the
Organization Documents of such Loan Party, in each case, certified to be true,
accurate and complete and in effect on the Closing Date and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing in its jurisdiction of
organization;
(v)    a favorable opinion of Gibson, Dunn & Crutcher LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request, in form, scope and substance reasonably
satisfactory to the Administrative Agent;
(vi)    a favorable opinion of Hogan Lovells US LLP, Colorado, Maryland and
Virginia local law counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, as to the matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request, in form,
scope and substance reasonably satisfactory to the Administrative Agent;
(vii)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all material consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and/or
deemed necessary by the Administrative Agent, and the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;
(viii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since
January 2, 2018 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(ix)    certificates attesting to the Solvency of the Loan Parties on a
consolidated basis before and after giving effect to the Transaction, from the
chief financial officer of the Borrower;
(x)    the Administrative Agent shall have received a properly completed Letter
of Credit Application;
(xi)    the Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement shall have been terminated and cancelled and
all Indebtedness thereunder shall be repaid on the Closing Date or in the case
of the Existing Letters of Credit cash collateralized or backstopped with
Letters of Credit issued under this Agreement and any and all liens thereunder,
if any, shall have been terminated and released;


78



--------------------------------------------------------------------------------





(xii)    no action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Loans;
(xiii)    evidence that the Collateral Documents shall be effective to maintain
in favor of the Administrative Agent a legal, valid and enforceable first
priority (subject to Liens permitted under Section 7.01 and entitled to priority
pursuant to applicable Law) security interest in and Lien upon the Collateral,
and evidence that all filings, recordings, deliveries of instruments and other
actions necessary in the opinion of the Administrative Agent to protect and
preserve such security interests shall have been duly effected;
(xiv)    the Administrative Agent shall have received evidence of current
insurance coverage in form, scope and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Sections 5.10
and 6.07;
(xv)    the Administrative Agent shall have received the results of a recent
lien search in each of the jurisdictions where the initial Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
initial Loan Parties except for Permitted Liens or discharged on or prior to the
Closing Date pursuant to a payoff letter or other documentation satisfactory to
the Administrative Agent;
(xvi)    the Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the initial Loans contemplated hereby, (ii) such
information as the Administrative Agent may reasonably request to confirm the
tax, legal, and business assumptions made in such pro forma financial
statements, and (iii) unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarter ended April 3, 2018;
(xvii)    all accounting reports, financial reports and such other reports,
audits, certificates and due diligence material provided to the Borrower by
third parties in connection with the Transactions on or prior to the Closing
Date, in all cases, in form and substance reasonably satisfactory to the
Administrative Agent; and
(xviii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer or any Lender reasonably may
require.
(b)    All fees required to be paid to the Administrative Agent, the Arranger
and Lenders on or before the Closing Date shall have been paid.
(c)    All filing and recording fees and all taxes shall have been paid.
(d)    The Borrower shall have paid all reasonable and documented fees, charges
and disbursements of counsel to the Administrative Agent, the Arranger and
Lenders (directly to such counsel if requested by the Administrative Agent) to
the extent documented prior to or on the Closing Date (for the avoidance of
doubt, a summary statement of such fees, charges and disbursements


79



--------------------------------------------------------------------------------





shall be sufficient documentation for the obligations set forth in this
Section 4.01(d) provided that supporting documentation for such summary
statement is provided promptly thereafter), plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent and counsel to the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in ARTICLE V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and
5.05(b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and 6.01(b), respectively.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    The aggregate Outstanding Amount of the Revolving Credit Loans, Swing
Line Loans and L/C Obligations shall not exceed the Revolving Credit Facility,
after giving effect to such Credit Extension.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


80



--------------------------------------------------------------------------------







ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents and consummate the Transaction,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party and the consummation of the Transactions have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any material
Contractual Obligation (other than the creation of Liens under the Loan
Documents) to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
to the extent that any such violation, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) except for
filings completed on or prior to the Closing Date as contemplated hereby and by
the Collateral Documents or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally. All
applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to


81



--------------------------------------------------------------------------------





transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles, whether enforcement is sought by a proceeding in equity or
at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements and the audited consolidated balance
sheet of the Borrower and its Subsidiaries delivered in connection with Section
6.01(a) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof that are required by GAAP to be included in such Audited Financial
Statements.
(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries delivered in connection with Section 6.01(b), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Quarter ended on the date thereof (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
(c)    [intentionally omitted].
(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(e)    The consolidated forecasted balance sheet, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01
and Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance.


82



--------------------------------------------------------------------------------





5.06    Litigation and Contingent Obligations. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the
Transaction, or (b) except as specifically disclosed in Schedule 5.06 (the
“Disclosed Litigation”), either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect, and
there has been no material adverse change in the status, or financial effect on
any Loan Party or any Subsidiary thereof, of the matters described in Schedule
5.06. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.05.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08    Ownership of Property.
(a)    Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real and
personal property necessary or used in the ordinary conduct of its business,
including all leases relating to real property on which a Restaurant is
situated, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Permitted Liens.
(c)    As of the date hereof, Schedule 5.08(b) (as such Schedule may be updated
from time to time pursuant to Section 6.02) sets forth a complete and accurate
list of all real property owned and leased by each Loan Party and each of its
Subsidiaries, except for such real property (whether owned or leased) acquired
after the date on which such Schedule was most recently updated pursuant to
Section 6.02 and for which the Borrower has delivered written notice of any Loan
Party’s acquisition thereof to the Administrative Agent pursuant to the terms of
Section 6.12. Such Schedule shows as of the date on which it was most recently
updated the street address, county or other relevant jurisdiction, state, and
record owner or lessee with respect to all real property owned or leased and set
forth thereon. Each Loan Party and each of its Subsidiaries has good and
marketable fee simple title to the real property owned by such Loan Party or
such Subsidiary, free and clear of all Liens, other than Liens created or
permitted by the Loan Documents. Each real property lease in respect of which a
Loan Party is lessee is the legal, valid and binding obligation of such Loan
Party, and to the knowledge of the Loan Parties, the lessor thereof, enforceable
in accordance with its terms.


83



--------------------------------------------------------------------------------





5.09    Environmental Compliance. The Loan Parties and their respective
Subsidiaries have conducted in connection with the Transaction a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(a)    Except as listed on Schedule 5.09, none of the properties currently or,
to the knowledge of any Loan Party, formerly owned or operated by any Loan Party
or any of its Subsidiaries is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous state or local list or, to the knowledge of any
Loan Party, is adjacent to any such property; to the knowledge of any Loan
Party, there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; to the knowledge of any Loan Party, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries except as is otherwise in compliance with
applicable Environmental Law; and Hazardous Materials have not been released,
discharged or disposed of by any Loan Party or, to the knowledge of any Loan
Party, by any other Person on any property currently or, to the knowledge of any
Loan Party, formerly owned or operated by any Loan Party or any of its
Subsidiaries, except as could not reasonably be expected to have a Material
Adverse Effect.
(b)    Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or, to the
knowledge of any Loan Party, formerly owned or operated by any Loan Party or any
of its Subsidiaries have been disposed of in a manner not reasonably expected to
result in material liability to any Loan Party or any of its Subsidiaries.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
5.11    Taxes. The Borrower and its Subsidiaries (i) have filed all Federal and
state income, workers’ compensation and payroll taxes and all other material
Federal, state and other tax returns and reports required to be filed, and (ii)
have paid all Federal and state income, workers’ compensation and payroll taxes
and all other material Federal, state and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided as required


84



--------------------------------------------------------------------------------





by GAAP; provided, however, with respect to Federal and state workers’
compensation and payroll taxes described in clause (ii) herein and arising from
income constituting tips (i.e., non-wage income), such taxes have been paid to
the extent that the Borrower and its Subsidiaries have received the
corresponding information from the employees of such Person for computation and
payment of such taxes. There is no proposed tax assessment against the Borrower
or any Subsidiary that could, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status. The Borrower
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.


85



--------------------------------------------------------------------------------





(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
5.13    Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13 (as such Schedule may be updated from time to time pursuant to Section 6.02
or as disclosed in writing to the Administrative Agent pursuant to the terms of
Section 6.12 from time to time), and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 (as such Schedule may be updated from time to time pursuant to
Section 6.02 or as disclosed in writing to the Administrative Agent pursuant to
the terms of Section 6.12 from time to time) free and clear of all Liens except
those created under the Collateral Documents. No Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13 (as such Schedule may be updated from
time to time pursuant to Section 6.02 or as disclosed in writing to the
Administrative Agent pursuant to the terms of Section 6.12 from time to time).
All of the outstanding Equity Interests in the Borrower have been validly
issued, are fully paid and non-assessable. Set forth on Part (d) of Schedule
5.13 (as such Schedule may be updated from time to time pursuant to Section 6.02
or as disclosed in writing to the Administrative Agent pursuant to the terms of
Section 6.12 from time to time) is a complete and accurate list of all Loan
Parties, showing as of the Closing Date (as to each Loan Party) the jurisdiction
of its incorporation, the address of its principal place of business and its
U.S. taxpayer identification number or, in the case of any non-U.S. Loan Party
that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation. The
copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Section 4.01(a)(iv) and a true and correct copy of the
organizational documents of each Subsidiary formed or acquired after the Closing
Date has been delivered to the Administrative Agent, each of which is valid and
in full force and effect.
5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    Neither a Loan Party, any Person Controlling a Loan Party, nor any
Subsidiary of a Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
5.15    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact (known to such Loan
Party, in the case of any document not furnished by it) necessary to make the
statements therein, in the light of the circumstances under which they


86



--------------------------------------------------------------------------------





were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person except, in each case or in the aggregate, as
could not reasonably be expected to have a Material Adverse Effect, and Schedule
5.17 sets forth a complete and accurate list of all such IP Rights owned or used
by each Loan Party and each of its Subsidiaries as of the Closing Date. To the
best knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries
infringes upon any rights held by any other Person, except, whether individually
or in the aggregate, as could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.18    Status of Food License Approvals and Filings. As of the Closing Date,
any and all approvals and/or filings by any federal, state or local food
authority necessary for the continued operation of any Restaurant operated by
any Loan Party on the Closing Date with full food service have been received
and/or filed, as applicable, and are in full force and effect. As of any date
after the Closing Date, any and all approvals and/or filings by any federal,
state or local food authority necessary for the continued operation of any
Restaurant operated by any Loan Party with full food service have been received
and/or filed, as applicable, and are in full force and effect, except where the
failure to have been received and/or filed, as applicable, or be in full force
and effect, could not, whether individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
5.19    Material Contracts. No default by any Loan Party or to the knowledge of
any Loan Party, by any other party exists under any Material Contract, other
than such defaults that could not, whether individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.20    Leases. There is a Lease in force for each Unit Location which is ground
leased or space leased by any Loan Party; a correct and complete copy of each
Lease has been delivered to the Administrative Agent and each Lease is in full
force and effect without amendment or modification from the form or copy
delivered to the Administrative Agent and the Lenders except for amendments
that, either individually or in the aggregate, could not reasonably be expected
to


87



--------------------------------------------------------------------------------





have a Material Adverse Effect. No default by any party exists under any such
Lease that could reasonably be expected to result in termination of such Lease,
nor has any event occurred which, with the passage of time or the giving of
notice, or both, would constitute such a default, except in each case, to the
extent any such default, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Schedule 5.20 is a
complete and correct listing of all Leases as of the Closing Date.
5.21    Unit Locations; Franchised Unit Locations.
Part (a) of Schedule 5.21 sets forth a complete and accurate list of all Unit
Locations held by any Loan Party or any Subsidiary of a Loan Party as of the
Closing Date. Part (b) of Schedule 5.21 sets forth a complete and accurate list
of all Franchised Unit Locations franchised by any Loan Party or any Subsidiary
of a Loan Party as Franchisor to any Franchisee as of the Closing Date.
5.22    Franchise Agreements.
(a)    Schedule 5.22 sets forth a complete and accurate list of all Franchise
Agreements as of the Closing Date.
(b)    Each Franchise Agreement is in full force and effect except to the extent
the failure to comply therewith, either individually or in the aggregate with
all other failures to comply with any Franchise Agreement, could not reasonably
be expected to have a Material Adverse Effect, without any amendment or
modification from the form or copy delivered to the Administrative Agent and the
Lenders except for amendments permitted hereunder and which do not materially
and adversely affect the rights of the Lenders.
5.23    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
5.24    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.
5.25    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens that are senior in priority under applicable Law) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed on or prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.
5.26    Compliance with OFAC Rules and Regulations. No Loan Party, nor its
Subsidiaries, nor, to the knowledge of any Loan Party and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is, (a) currently the subject of any Sanctions, (b) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and


88



--------------------------------------------------------------------------------





the Investment Ban List, or any similar list enforced by any other relevant
Sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly by any Loan Party, any Affiliate of a Loan Party or, to the
knowledge of any Loan Party, any other Person, to lend, contribute, provide or
has otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Arranger, the Administrative Agent, the L/C
Issuer or the Swing Line Lender) of Sanctions.
5.27    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in any other relevant jurisdictions where the Borrower or its
Subsidiaries conducts material operations and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.
5.28    Use of Proceeds. The proceeds of the Loans shall be used in accordance
with Section 6.11.
5.29    Accuracy of Information. No written information, exhibit or report
(other than any projections and other than information of a general economic,
forward-looking or industry-specific nature) furnished by the Borrower or any of
its Subsidiaries to the Administrative Agent or to any Lender in connection with
the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading. The
projections contained in the materials referenced above are based upon good
faith estimates and assumptions believed by a Responsible Officer of the
Borrower to be reasonable at the time made and as of the Closing Date (with
respect to such projections delivered prior to the Closing Date), it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnification liabilities arising under the
Loan Documents for which a claim has not then been asserted) shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding (other than any
Letter of Credit that is Cash Collateralized in accordance with the terms
hereof), the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


89



--------------------------------------------------------------------------------





(a)    as soon as available, but in any event within 120 days (or such earlier
date as required by the Securities and Exchange Commission) after the end of
each Fiscal Year of the Borrower, (i) a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such Fiscal Year, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accounting firm of nationally recognized standing reasonably acceptable
to the Required Lenders, which report and opinion shall be prepared in
accordance with generally accepted auditing standards, shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (ii) a statement detailing
unit-level sales and operating income, as of the end of and for such Fiscal Year
then ended; in each case, setting forth in comparative form the corresponding
information for the previous Fiscal Year and setting forth the corresponding
information for the corresponding period set forth in the applicable Budget, in
each case, in reasonable detail and prepared in accordance with GAAP;
(b)    as soon as available, but in any event within (i) 45 days (or such
earlier date as required by the Securities and Exchange Commission) after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower and (ii) the earlier of (x) 90 days (or such earlier date as required
by the Securities and Exchange Commission for Borrower’s 10-K report) after the
end of the fourth Fiscal Quarter of each Fiscal Year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such Fiscal
Quarter and for the portion of the Borrower’s Fiscal Year then ended, setting
forth in comparative form the corresponding information for the corresponding
Fiscal Quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year, and setting forth in comparative form the corresponding
information for the corresponding Fiscal Quarter set forth in the applicable
Budget, in each case, in reasonable detail, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
(c)    [intentionally omitted]; and
(d)    as soon as available, but in any event within 45 days after the end of
each Fiscal Year of the Borrower, an annual business plan and budget (the
“Budget”) of the Borrower and its Subsidiaries on a consolidated basis,
including (i) forecasts prepared by management of the Borrower setting forth
such forecasts on a yearly and quarterly basis and (ii) assumptions made in the
formulation of such budget, in form satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries for the immediately following Fiscal
Year (the “Budget”).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or 6.01(b) above, but the foregoing shall not
be in derogation of the obligation of the Borrower to furnish the


90



--------------------------------------------------------------------------------





information and materials described in Sections 6.01(a) or 6.01(b) above at the
times specified therein.
6.02    Compliance Certificates and Certain Reports Sent to Other Parties.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b) (i) a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower, and (ii) a copy of management’s discussion and analysis with
respect to such financial statements delivered in connection with Section
6.01(b) in the form prepared by management consistent with past practices and to
the extent such a discussion and analysis is prepared for the Borrower or the
board of directors or equivalent governing body; provided, that, for the
avoidance of doubt, determinations of compliance with financial covenants and of
the Applicable Rate shall be based solely on Compliance Certificates delivered
in connection with the financial statements referred to in Sections 6.01(a) and
6.01(b);
(b)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them;
(c)    promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
(d)    to the extent applicable, promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this Section
6.02;
(e)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request;
(f)    as soon as available, but in any event within 120 days after the end of
each Fiscal Year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from


91



--------------------------------------------------------------------------------





the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;
(h)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement and,
from time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
(i)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law; and
(j)    as soon as available, but in any event within 120 days after the end of
each Fiscal Year of the Borrower, a report supplementing Schedules 5.08(b) and
5.13, including an identification of all owned real property disposed of by the
Borrower or any Loan Party or any Subsidiary thereof during such Fiscal Year, a
list and description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof) of all real property
acquired during such Fiscal Year and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete as of the date such supplements are delivered, each
such report to be signed by a Responsible Officer of the Borrower and to be in a
form reasonably satisfactory to the Administrative Agent.
Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


92



--------------------------------------------------------------------------------





The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower and its Subsidiaries
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtX, Debt Domain, IntraLinks, SYNDTRAK or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any Borrower Materials “PUBLIC.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(e)    [intentionally omitted];
(f)    the termination or material amendment to any approval by any Federal,
state or local food authority in respect of any licenses held and maintained by
any Loan Party or any of its


93



--------------------------------------------------------------------------------





Subsidiaries unless the termination or material amendment of such approval or
license, whether individually or in the aggregate with any other terminations or
material amendments of any approval or license, could not reasonably be expected
to have a Material Adverse Effect; and
(g)    (x) any dispute, opposition, notice of opposition, litigation,
investigation or proceeding in respect of any IP Rights or registration relating
to the “Noodles & Company” mark, (y) any dispute, opposition, notice of
opposition, litigation, investigation or proceeding in respect of any material
IP Rights or registration relating to any material trademark or suspension of
any other material IP Rights and (z) any institution of, or any final adverse
determination in, any proceeding in the United States Patent and Trademark
Office or any similar office or agency of the United States or any foreign
country, or any court, regarding the validity of any IP Rights, and of any event
that does or could reasonably be expected to materially adversely affect the
value of any of the IP Rights, the ability of any Loan Party or the
Administrative Agent to dispose of any of the IP Rights or the rights and
remedies of the Administrative Agent in relation thereto (including but not
limited to the levy of any legal process against any IP Rights).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or the applicable Loan
Party has taken and proposes to take with respect thereto. Each notice pursuant
to Section 6.03(a) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all of its obligations and liabilities, including (a) all material
Tax liabilities unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves as required by GAAP are
being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property, other than Liens
permitted under Section 7.01(d) or 7.01(h); and (c) all Indebtedness in excess
of the Threshold Amount, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
6.05    Preservation of Existence, Permits, License, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 7.04, (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect and (c)
preserve or renew all of its registered patents, copyrights, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
6.06    Maintenance of Properties.


94



--------------------------------------------------------------------------------





(a)    (i) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (iii)
use the standard of care typical in the industry in the operation and
maintenance of its facilities.
(b)    Maintain, preserve and protect any and all approvals by any Federal,
state or local food authority necessary for the continued operation of any
Restaurant operated by any Loan Party with full food service except where
failure could not reasonably be expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its organizational, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (provided that so long
as an Event of Default is not then continuing, a representative of the Borrower
may be present during any discussions with such independent public accountants),
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that such visits shall be
limited to two times per year unless an Event of Default shall have occurred and
be continuing, and if an Event of Default shall have occurred and be continuing
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.


95



--------------------------------------------------------------------------------





6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance the Indebtedness of the Borrower owing under the Existing Credit
Agreement on the Closing Date, (b) to pay fees and expenses incurred in
connection with the Facility on the Closing Date and (c) for working capital and
general corporate purposes (including acquisitions and Capital Expenditures
permitted by this Agreement), in all cases, not in contravention of any Law or
of any Loan Document.
6.12    Additional Subsidiaries and Collateral Generally.
(a)    At any time that any Loan Party or any newly formed or acquired
Subsidiary that is to become a Loan Party pursuant to clause (b) below acquires
any real or personal property not subject to a perfected, first priority Lien in
favor of the Administrative Agent pursuant to the Collateral Documents, within
five (5) Business Days after the acquisition of such real or personal property
by such Loan Party (other than any leasehold interests in real property) or the
formation or acquisition of such Subsidiary, the Borrower shall furnish to the
Administrative Agent, in detail satisfactory to the Administrative Agent, a
written description of such real and personal property.
(b)    Within forty-five (45) days of the formation or acquisition of a
Subsidiary (other than (v) an Immaterial Subsidiary, (w) a direct or indirect
Subsidiary that is a CFC or a Subsidiary of a CFC, (x) a Subsidiary that has no
material assets other than Equity Interests (and, as applicable, debt) of one or
more entities described in clause (w), (y) a direct or indirect Subsidiary that
is treated as disregarded for U.S. federal income tax purposes and that owns
directly or indirectly (including through one or more disregarded entities) more
than 65% of the voting stock of a Subsidiary described in clause (w) or (x), or
(z) any other Subsidiary the pledge of whose voting equity interests or whose
provision of a guarantee under the Loan Documents could constitute an investment
in “United States property” within the meaning of Section 956 of the Code by a
CFC with respect to which the Borrower is a “United States shareholder” within
the meaning of Section 951 of the Code or otherwise result in a material adverse
tax consequence to the Borrower or one of its Subsidiaries, as reasonably
determined by the Borrower (each Subsidiary described in clauses (w)-(z), an
“Excluded Subsidiary”)) by any Loan Party or of any Immaterial Subsidiary
ceasing to qualify as such, the Borrower shall, or cause such Loan Party and/or
such Subsidiary to, at the Borrower’s expense, (i) duly execute and deliver to
the Administrative Agent a joinder to the Guaranty, the Security Agreement and
the Pledge Agreements, and all other applicable Collateral Documents specified
by and in form and substance reasonably satisfactory to the Administrative
Agent; (ii) deliver appropriate UCC-1 financing statements or such other
financing statements as may be necessary in the Administrative Agent’s
reasonable determination to obtain a first priority Lien (subject to Permitted
Liens); (iii) deliver to the Administrative Agent any Pledged Collateral,
Pledged Debt or other instruments specified in the Collateral Documents
(including delivery of all pledged Equity Interests in and of such Subsidiary
(for the avoidance of doubt, such pledged Equity Interests shall not include any
Minority Interests)), and other instruments of the type specified in Section
4.01(a)(iii)(A); (iv) deliver to the Administrative Agent, evidence reasonably
satisfactory to the Administrative Agent that all taxes, filing fees and
recording fees and other related transaction costs have been paid; (v) deliver
to the Administrative Agent a copy of each Lease with respect to each Unit
Location leased by such Loan Party or such Subsidiary; and (vi) provide to
Administrative Agent all other documentation, including one or more legal
opinions of counsel reasonably satisfactory to Administrative Agent with respect
to the execution and delivery of the applicable


96



--------------------------------------------------------------------------------





documentation referred to herein; in each case, all in form and substance
reasonably satisfactory to Administrative Agent.
(c)    Within forty-five (45) days of the formation or acquisition of any new
direct Subsidiary that is an Excluded Subsidiary by any Loan Party , the
Borrower shall, at the Borrower’s expense, (i) cause such Loan Party and such
Subsidiary to enter into a Pledge Agreement to pledge 65% of the voting Equity
Interests held by such Loan Party in such Subsidiary and 100% of any non-voting
Equity Interests held by such Loan Party and to cause such Subsidiary to execute
and/or deliver such documents, instruments or agreements as may be necessary in
the Administrative Agent’s reasonable determination to obtain a first priority
Lien (subject to Permitted Liens) in such Equity Interests of such Subsidiary
and held by such Loan Party; (ii) deliver to the Administrative Agent any
Pledged Collateral, Pledged Debt or other instruments specified in the
Collateral Documents to which such Loan Party and such Subsidiary is a party;
and (iii) provide to Administrative Agent all other documentation, including one
or more legal opinions of counsel reasonably satisfactory to Administrative
Agent with respect to the execution and delivery of the applicable documentation
referred to herein; in each case, all in form and substance reasonably
satisfactory to Administrative Agent. Notwithstanding the foregoing, Noodles
Cayman and its direct and indirect Foreign Subsidiaries shall not be required to
enter into a Pledge Agreement, and the Borrower shall not be required to pledge
any Equity Interests of Noodles Cayman. For the avoidance of doubt, Equity
Interests in Noodles China JV and Immaterial Subsidiaries that are not, and are
not required to become, Loan Parties shall not be required to be pledged.
(d)    [intentionally omitted].
(e)    Within forty-five (45) days of the acquisition of any personal property
not subject to a first priority, perfected Lien in favor of the Administrative
Agent by a Loan Party, the Borrower shall, or shall cause the applicable Loan
Party or such Subsidiary to, at the Borrower’s expense, (i) deliver to the
Administrative Agent any Pledged Collateral, Pledged Debt or other instruments
specified in the Collateral Documents and (ii) take all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens of, the
Collateral Documents; provided, however, that the Loan Parties shall not be
obligated to grant mortgages or leasehold mortgages in real property to the
Administrative Agent. Notwithstanding the foregoing, neither the Collateral nor
the Pledged Collateral shall include any assets to the extent a security
interest in such assets could result in an investment in “United States
property” by a CFC with respect to which a Loan Party is a “United States
shareholder” within the meaning of section 956 of the Code or any other assets
to the extent a security interest in such assets could result in material
adverse tax consequences to the Borrower or any of its Subsidiaries, as
reasonably determined by the Borrower.
(f)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, and
the other Collateral Documents.


97



--------------------------------------------------------------------------------





(g)    Any document, agreement, or instrument executed or issued pursuant to
this Section 6.12 shall be a Loan Document.
6.13    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
6.14    Further Assurances. Promptly upon the request by the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, may
reasonably require from time to time in order to (i) carry out the purposes of
the Loan Documents, (ii) to the fullest extent permitted by applicable Law,
subject any Loan Party’s or any of its Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) convey, grant, assign, transfer, preserve, protect
and confirm unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
6.15    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all material obligations in respect of all Leases and other leases of
real property to which the Borrower or any of its Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
6.16    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in any other relevant
jurisdictions where the Borrower or its Subsidiaries conducts material
operations, and maintain policies and procedures designed to promote and achieve
compliance with such laws.


98



--------------------------------------------------------------------------------





6.17    Material Contracts. Perform and observe all material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms and take all such action to such end as
may be from time to time requested by the Administrative Agent, except, in each
case, where the failure to do so, whether individually or in the aggregate,
could not be reasonably expected to have a Material Adverse Effect.
6.18    Compliance with Terms of Franchise Agreements. Make all payments and
otherwise perform all obligations in respect of Franchise Agreements to which
the Borrower or any of its Subsidiaries is a party, keep such Franchise
Agreements in full force and effect and not allow such Franchise Agreements to
lapse or be terminated or any rights to renew such Franchise Agreements to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such Franchise Agreements and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, other than, in any case, where the failure to do so,
either individually or in the aggregate, would be reasonably expected not to
have a Material Adverse Effect.
6.19    Cash Collateral Accounts. Maintain, and cause each of the other Loan
Parties to maintain, all Cash Collateral Accounts with U.S. Bank or another
commercial bank located in the United States, which has accepted the assignment
of such accounts to the Administrative Agent for the benefit of the Secured
Parties pursuant to the terms of the Security Agreement.
6.20    Cash Management Arrangements. Maintain, and cause each of the other Loan
Parties to maintain all deposit accounts and securities accounts with U.S. Bank
or any Affiliate of U.S. Bank, any Lender or any Affiliate of such Lender, or
another commercial bank located in the United States and acceptable to the
Administrative Agent, and shall, within thirty (30) days of a request by the
Administrative Agent, enter into deposit account control agreements, securities
account control agreements and such other agreements, documents and instruments
as may be necessary, in the Administrative Agent’s determination, to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected,
first-priority Lien and “control” (as defined in the UCC) on such deposit
accounts and securities accounts, other than any such accounts that constitute
disbursement or payroll accounts or accounts used solely for posting cash
collateral for third party vendors in the ordinary course of business, unless
otherwise consented to in writing by the Administrative Agent in its sole
discretion, provided that in respect of any deposit account over which the
Administrative Agent does not have a perfected, first-priority Lien and
“control” as provided herein, the Borrower shall cause, and cause each of the
other Loan Parties, to, transfer no less frequently than once per calendar week
all amounts in excess of $5,000 in each such deposit account to a deposit
account over which the Administrative Agent has a perfected, first priority Lien
and “control” as provided herein and provided further that the aggregate amount
maintained in all such deposit accounts not subject to the “control” of the
Administrative Agent shall not exceed $250,000 at any time immediately following
such weekly sweep.


99



--------------------------------------------------------------------------------





ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnification liabilities arising under the
Loan Documents for which a claim has not then been asserted) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(other than any Letter of Credit Cash Collateralized in accordance with the
terms hereof), no Loan Party shall directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names such Loan Party as debtor, or assign any
accounts or other right to receive income, other than the following:
(a)    Liens securing the Obligations pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);
(c)    Liens for taxes, assessments or government charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person as required by GAAP;
(d)    statutory landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts, leases and
subleases (in each case, other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;


100



--------------------------------------------------------------------------------





(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(i);
(i)    Liens securing Indebtedness permitted under Section 7.02(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(j)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment, do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary and
are not for Consolidated Funded Indebtedness;
(k)    Liens arising under any equipment lease agreement entered into by any
Loan Party in the ordinary course of business consistent with past practices,
provided that such Liens do not extend to any assets other than those subject to
the equipment lease;
(l)    Liens arising in the ordinary course of business in favor of one or more
financial institutions in which any Loan Party maintains one or more deposit
accounts in the ordinary course of business securing usual and customary fees
and expenses (but not attorneys fees and expenses) directly relating to such
deposit accounts, provided that such Liens secure amounts outstanding for not
more than thirty days from the date of incurrence;
(m)    precautionary Liens arising from filing UCC financing statements in
respect of operating leases, provided that such Liens do not extend to any
assets other than those subject of such operating lease;
(n)    Liens arising under licenses entered into by any Loan Party in the
ordinary course of business; provided that such Liens (i) do not extend to any
assets other than those subject to the license, (ii) do not interfere in any
material respect with the business of the Loan Parties as conducted prior to
giving effect to such license and (iii) are reasonably expected to be additive
to Consolidated EBITDA for the Measurement Period ending immediately prior to
the date on which any such license is entered into;
(o)    Liens constituting leases or subleases of real property granted to others
in the ordinary course of business consistent with past practices;
(p)    Liens granted in connection with any Permitted Mortgage Financings;
provided that such Liens do not extend to any assets other than those subject to
the Permitted Mortgage Financings and do not secure an amount in excess of the
Permitted Mortgage Financing; and
(q)    other Liens with respect to obligations that do not exceed $2,000,000 at
any one time outstanding; and


101



--------------------------------------------------------------------------------





(r)    Liens arising under credit card processing agreements.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and not for purposes of speculation or taking a “market view;” and (ii) such
Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
(b)    Indebtedness of a Guarantor owed to the Borrower or a Guarantor, which
Indebtedness shall (i) constitute pledged debt under the Pledge Agreements, (ii)
be on terms (including subordination terms) acceptable to the Administrative
Agent and (iii) be otherwise permitted under the provisions of Section 7.03;
(c)    Indebtedness constituting the Obligations;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
(e)    Indebtedness in respect of Capitalized Leases and purchase money
obligations arising in connection with the acquisition of equipment within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$5,000,000;
(f)    Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Guarantor;
(g)    Indebtedness of the Borrower or any other Loan Party arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Borrower or such Loan Party in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is repaid within five (5) Business Days;


102



--------------------------------------------------------------------------------





(h)    Indebtedness in the form of performance based earn-outs and purchase
price adjustments and other similar contingent payment obligations in respect of
any Permitted Acquisition;
(i)    Indebtedness incurred by the Borrower or any other Loan Party (other than
the Borrower) in respect of indemnification claims relating to adjustments of
purchase price or similar obligations in any case incurred in connection with
any Disposition permitted under Section 7.05;
(j)    Indebtedness of any Loan Party in respect of workers’ compensation
claims, performance, bid and surety bonds and completion guaranties, in each
case, in the ordinary course of business, which, in each case, is consistent
with past practices;
(k)    Permitted Mortgage Financings;
(l)    other Indebtedness; provided, however, that the aggregate principal
amount of Indebtedness permitted under this Section 7.02(l) shall not exceed
$5,000,000 at any time outstanding; and
(m)    Indebtedness in respect of credit card processing agreements.
7.03    Investments. Make or hold any Investments, except:
(a)    Investments held by the Loan Parties in the form of Cash Equivalents,
provided that such Cash Equivalents are maintained in an account with the
Administrative Agent, or an account permitted to exist pursuant to Section 6.20;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    (i) Investments by the Borrower and its Domestic Subsidiaries in their
respective Domestic Subsidiaries outstanding on the date hereof, (ii) additional
Investments by a Loan Party in another Loan Party that is a wholly owned
Domestic Subsidiary and (iii) Investments not to exceed $15,000 to repurchase
any Minority Interests; provided that Investments permitted by this clause (iii)
shall not exceed $250,000 in the aggregate over the term of this Agreement;
(d)    Investments consisting of accounts receivable from credit card companies
in the ordinary course of business;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03(f);
(g)    Investments by any Loan Party in Swap Contracts permitted under
Section 7.02(a);


103



--------------------------------------------------------------------------------





(h)    Investments made in the ordinary course of business in connection with
security deposits and prepayments of rents under Leases or prepayments of
suppliers in the ordinary course of business, provided that in any case not more
than one month’s security deposit, rent or amounts paid to such suppliers in the
ordinary course of business shall be so paid;
(i)    Investments of any Person in existence at the time such Person becomes a
Loan Party; provided such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary of the Borrower;
(j)    Subsidiaries may be established or created, if the Borrower and such
Subsidiary complies with the provisions of Section 6.12 and, provided, that to
the extent such new Subsidiary is created solely for the purpose of consummating
a merger transaction pursuant to a Permitted Acquisition, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Section 6.12 until the respective acquisition is
consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten Business Days);
(k)    Investments that constitute a Permitted Acquisition;
(l)    Investments that constitute Permitted Seller Notes;
(m)    Investments that constitute loans to employees of the Borrower or its
Subsidiaries, the proceeds of which are used to purchase Equity Interests in the
Borrower; provided that the amount of such loans at any time outstanding shall
not exceed $100,000; and
(n)    other Investments; provided, however, that the aggregate amount of
Investments permitted under this Section 7.03(n) does not exceed $500,000 at any
time outstanding.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:
(a)    any Guarantor may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Guarantors;
(b)    any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;
(c)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
(d)    [intentionally omitted];


104



--------------------------------------------------------------------------------





(e)    in connection with any Permitted Acquisition, any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person (other than the Borrower) to merge into or consolidate with it; provided
that the Person surviving such merger shall be a Loan Party;
(f)    Dispositions expressly permitted by Section 7.05 may be consummated; and
(g)    any Restricted Payment expressly permitted by Section 7.06 may be
consummated.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property in arms-length transactions in
the ordinary course of business;
(d)    Dispositions of property to the Borrower or to a Guarantor;
(e)    Dispositions expressly permitted by Section 7.04;
(f)    non-exclusive licenses of IP Rights in the ordinary course of business in
connection with Franchise Agreements and substantially consistent with past
practice;
(g)    other Dispositions of assets in arms-length transactions so long as (1)
at the time of such Disposition, no Default or Event of Default shall exist or
be continuing or shall result from such Disposition, (1) the consideration
received in connection therewith consists of not less than 75% of cash and Cash
Equivalents, and (1) the aggregate proceeds from assets Disposed of pursuant to
this clause (g) and clause (j) do not exceed (i) $10,000,000 during any Fiscal
Year and (ii) $20,000,000 in the aggregate during the term of this Agreement;
(h)    the sale or issuance of (i) any Subsidiary’s Equity Interests to the
Borrower or any Guarantor or (ii) any Minority Interest;
(i)    the leasing or sub-leasing of real property or entering into occupancy
agreements with respect thereto, in each case, that would not materially
interfere with the required use of such real property by the Borrower or its
Subsidiaries and is in the ordinary course of business at arm’s length and on
market terms;
(j)    Dispositions of restaurants or other assets acquired pursuant to
Permitted Acquisitions that have not been rebranded as a “Noodles & Company”
restaurant or other similar restaurant concept so long as the aggregate proceeds
from assets Disposed of pursuant to this clause (j) and clause (g) do not exceed
(i) $10,000,000 during any Fiscal Year and (ii) $20,000,000 in the aggregate
during the term of this Agreement;


105



--------------------------------------------------------------------------------





(k)    any transfer of assets of any Loan Party to any Person other than a Loan
Party in exchange for assets of such Person as part or all of the purchase price
in a Permitted Acquisition; provided, that (i) such exchange is consummated on
an arm’s length basis for fair consideration, and (ii) the provisions relating
to a Permitted Acquisition shall otherwise have been complied with, including
with respect to Section 6.12 hereof; and
(l)    Dispositions of Leases, leasehold interests, inventory or furniture,
fixtures and equipment in connection with the Identified Restaurant
Closures/Re-Franchisings (2017).
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(l) shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing other than in respect of Restricted Payments made under paragraphs
(a) and (b), which shall not be subject to the requirement that no Default be
then continuing at the time of any action described below or would result
therefrom:
(a)    each Subsidiary may make Restricted Payments to the Borrower or any
Guarantors;
(b)    the Borrower and each Guarantor may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    the Borrower and each Guarantor may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new Equity Interests so long as no Change of Control would
result therefrom;
(d)    Borrower may redeem Equity Interests acquired pursuant to the exercise of
options by employees issued pursuant to an option plan approved by the board of
directors or equivalent governing body of the Borrower in the ordinary course of
business; provided that no Default or Event of Default shall have occurred and
be continuing before or after giving effect to any such redemption and the
Restricted Payments made pursuant to this Section 7.06(d) shall not exceed
$1,000,000 in the aggregate over the term of this Agreement;
(e)    the Borrower may purchase, redeem or otherwise retire Equity Interests;
provided that, before or after giving effect to any such purchase, redemption or
acquisition of Equity Interests, (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) after giving pro forma effect to any such
purchase or redemption, the Consolidated Total Lease Adjusted Leverage Ratio is
less than 3.50 to 1.00;
(f)    the Borrower may purchase fractional shares of the Borrower’s common
stock arising out of stock dividends, splits or combinations or business
combinations; and
(g)    the Borrower may purchase, redeem or otherwise retire the Existing
Warrant; provided that, (i) after giving pro forma effect to any such purchase
or redemption the Consolidated


106



--------------------------------------------------------------------------------





Total Lease Adjusted Leverage Ratio is less than 3.50 to 1.00 and (ii) the
amount of such purchase or redemption shall not exceed $10,000,000 in the
aggregate during the term of this Agreement.
For the avoidance of doubt, dividends or other distributions (in cash) with
respect to any capital stock or other Equity Interest of the Borrower shall not
be permitted during the term of this Agreement; provided, that, the foregoing
shall not prohibit Borrower from purchasing, redeeming, or otherwise retiring
Equity Interests to the extent such action is permitted under this Section 7.06.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto. Own, operate or franchise any restaurant concept other than
a noodles or similar restaurant concept, except, in each case, for the temporary
ownership, operation or franchise of other restaurant concepts in connection
with a Permitted Acquisition prior to re-branding or disposing of such Acquired
Assets in accordance with the terms of the Permitted Acquisition definition.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on terms which are fair and reasonable and comparable to
the terms which would be obtainable by the Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate and other than Restricted Payments permitted by Section 7.06.
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary becomes
a Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(e) or any licenses of software and
other intellectual property in connection with which the Borrower is the
licensee solely, in each case, to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.


107



--------------------------------------------------------------------------------





(a)    Consolidated Total Lease Adjusted Leverage Ratio. Permit the Consolidated
Total Lease Adjusted Leverage Ratio as of the end of any Measurement Period to
be greater than or equal to the applicable ratio set forth below opposite such
Measurement Period:
Measurement Period End Date
Maximum Consolidated Total Lease Adjusted Leverage Ratio
the last day of the Second Fiscal Quarter of Fiscal Year 2018 (July 3, 2018)
5.00 to 1.00
the last day of the Third Fiscal Quarter of Fiscal Year 2018 (October 2, 2018)
5.00 to 1.00
the last day of the Fourth Fiscal Quarter of Fiscal Year 2018 (January 1, 2019)
4.75 to 1.00
the last day of the First Fiscal Quarter of Fiscal Year 2019 (April 2, 2019)
4.75 to 1.00
the last day of the Second Fiscal Quarter of Fiscal Year 2019 (July 2, 2019)
4.75 to 1.00
the last day of the Third Fiscal Quarter of Fiscal Year 2019 (October 1, 2019)
4.50 to 1.00
the last day of the Fourth Fiscal Quarter of Fiscal Year 2019 (December 31,
2019)
4.50 to 1.00
the last day of the First Fiscal Quarter of Fiscal Year 2020 (March 31, 2020)
4.25 to 1.00
the last day of the Second Fiscal Quarter of Fiscal Year 2020 (June 30, 2020)
4.25 to 1.00
the last day of the Third Fiscal Quarter of Fiscal Year 2020 (September 29,
2020)
4.25 to 1.00
the last day of the Fourth Fiscal Quarter of Fiscal Year 2020 (December 29,
2020) and the last day of each Fiscal Quarter ending thereafter.
4.00 to 1.00



(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period of the Borrower
ending on any Fiscal Quarter end date to be less than the applicable ratio set
forth below opposite such Measurement Period:


108



--------------------------------------------------------------------------------





Measurement Period End Date
Minimum Consolidated Fixed Charge Coverage Ratio
the last day of the Second Fiscal Quarter of Fiscal Year 2018 (July 3, 2018)
1.30 to 1.00
the last day of the Third Fiscal Quarter of Fiscal Year 2018 (October 2, 2018)
1.30 to 1.00
the last day of the Fourth Fiscal Quarter of Fiscal Year 2018 (January 1, 2019)
1.30 to 1.00
the last day of the First Fiscal Quarter of Fiscal Year 2019 (April 2, 2019)
1.25 to 1.00
the last day of the Second Fiscal Quarter of Fiscal Year 2019 (July 2, 2019)
1.25 to 1.00
the last day of the Fourth Fiscal Quarter of Fiscal Year 2019 (December 31,
2019) and the last day of each Fiscal Quarter ending thereafter (except as
expressly provided below)
1.25 to 1.00



Notwithstanding the immediately foregoing, at the election of the Borrower
(which election shall be made at least 30 days before the commencement of the
applicable Fiscal Quarter) the required Consolidated Fixed Charge Coverage Ratio
shall be 1.20 to 1.00 for any two consecutive quarters in 2019 and after such
two quarter period shall automatically revert to 1.25 to 1.00.
7.12    Capital Expenditures. Make or become legally obligated to make any
Capital Expenditures in an amount exceeding (i) $17,000,000 in Fiscal Year 2018,
(ii) $34,000,000 in the Fiscal year 2019, (iii) $27,000,000 in the Fiscal year
2020, (iv) $34,000,000 in the Fiscal Year 2021 and (v) $30,000,000 each Fiscal
Year thereafter; provided, however, that commencing in 2019 the Capital
Expenditure limit referenced above will be increased in any period by the
positive amount equal to 50% of the amount (if any) equal to the difference
obtained by taking the Capital Expenditure limit minus the actual amount of any
Capital Expenditures expended during such prior period (the “Carry Over
Amount”), and for purposes of measuring compliance herewith, the Carry Over
Amount shall be deemed to be the last amount spent on Capital Expenditures in
that succeeding period and may not be carried forward to the next succeeding
year. Capital Expenditures shall be determined by reference to Borrower’s
statement of cash flow.
7.13    Amendments of Organization Documents. (a) Amend any of its Organization
Documents, except to the extent any such amendment could not reasonably be
expected to have a Material Adverse Effect or, notwithstanding the foregoing to
the contrary, without the prior written consent of the Administrative Agent, the
Organization Documents of any Loan Party shall not be amended (i) to create any
class of Equity Interests that (x) is required to be repurchased, redeemed,
retired, defeased or otherwise similarly acquired or discharged or (y) the
holders of which are entitled to receive mandatory dividend, distributions or
other similar payments in respect of such Equity Interests or (z) permits the
acceleration of any such rights acquired (whether automatically or upon demand
of the holder thereof); in each case, at any time prior to the date that is one
calendar year following the Maturity Date unless all Obligations (other than
inchoate indemnification liabilities arising under the Loan Documents for which
a claim has not been asserted) have been paid in full


109



--------------------------------------------------------------------------------





in cash, the Commitments hereunder have been terminated and the Loan Documents
have been terminated or (ii) to change the name of any Loan Party or its type of
organization or (b) in addition to the provisions of clause (a) above, amend,
modify or change in any manner any term or condition of the Organization
Documents of the Borrower in a manner that provides any voting or consent rights
or negative covenants to any shareholders.
7.14    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) Fiscal Year.
7.15    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(d).
7.16    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, or, knowingly to any joint venture partner or other Person, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.
7.17    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in any other relevant jurisdictions where the
Borrower or its Subsidiaries conducts material operations.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02(a), (b), (c)
and (j), 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.19, 6.20, or ARTICLE VII, (ii)
any of the Guarantors fails to perform or observe any term, covenant or
agreement contained in the Guaranty or (iii) any of the Loan Parties fails to
perform


110



--------------------------------------------------------------------------------





or observe any term, covenant or agreement contained any Collateral Document to
which it is a party; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein or in any other Loan Document that is
not qualified by materiality shall be materially incorrect or misleading when
made or deemed made; or any other representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein or in any other Loan Document shall be incorrect or
misleading when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (after the expiration of any applicable grace or cure
periods set forth therein) (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as
defined in such Swap Contract) under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
(f)    Condemnation, Seizure. Any court, government or governmental agency shall
condemn, seize or otherwise appropriate, or take custody or control of, all or
any portion of the property of the Borrower and its Subsidiaries which, when
taken together with all other property of the Borrower and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, constitutes a
Substantial Portion.
(g)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment


111



--------------------------------------------------------------------------------





for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
(h)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 45 days after its issue or levy; or
(i)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(j)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or an ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(k)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any other Person contests in writing in any judicial proceeding in
any manner the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any provision of any Loan Document, or purports to revoke, terminate or
rescind any provision of any Loan Document; or
(l)    Change of Control. There occurs any Change of Control; or


112



--------------------------------------------------------------------------------





(m)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens that are senior in priority under applicable Law) on
the Collateral purported to be covered thereby; or
(n)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate (other than explicitly
pursuant to the terms of such Subordination Provisions), cease to be effective
or cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents and under applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations


113



--------------------------------------------------------------------------------





have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.13, 2.14 and 2.15, be applied by
the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under ARTICLE III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Sixth, to all other Obligations; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge


114



--------------------------------------------------------------------------------





Bank not a party to the Credit Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of ARTICLE IX hereof for itself and its Affiliates as if a “Lender” party
hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints U.S.
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this ARTICLE IX and ARTICLE XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


115



--------------------------------------------------------------------------------





(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or the L/C
Issuer; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in ARTICLE IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the


116



--------------------------------------------------------------------------------





Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
reasonably selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more co-agents, sub-agents and attorneys
in fact appointed by the Administrative Agent. The Administrative Agent and any
such co-agent, sub-agent and attorney in fact may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
co-agent, sub-agent and attorney in fact and to the Related Parties of the
Administrative Agent and any such co-agent, sub-agent, and attorney in fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative


117



--------------------------------------------------------------------------------





Agent was acting as Administrative Agent and (ii) after such resignation for as
long as any of them continues to act in any capacity hereunder or under the
other Loan Documents, including (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (B) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
Any resignation by U.S. Bank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of its respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent, the L/C Issuer or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the book managers, arrangers or syndication agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders,


118



--------------------------------------------------------------------------------





the L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09
and 11.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 11.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which


119



--------------------------------------------------------------------------------





each of the Lenders shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations for which no claim has then been asserted
and (B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 11.01;
(b)    to release any Guarantor from its obligations under the Guaranty if (i)
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or (ii) the Borrower requests such release for any Guarantor that is
an Immaterial Subsidiary and deliverers a certificate of a Responsible Officer
certifying that such Guarantor is an Immaterial Subsidiary; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.


120



--------------------------------------------------------------------------------





The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents or with
respect to rights expressly afforded to a Hedge Bank that is not a Lender under
the second to last paragraph of Section 11.01. Notwithstanding any other
provision of this ARTICLE IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.
ARTICLE X
CONTINUING GUARANTY
10.01    Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, jointly and severally with the other Guarantors, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, arising hereunder and under the other Loan Documents, any
Secured Cash Management Agreement or any Secured Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive absent manifest error for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.


121



--------------------------------------------------------------------------------





10.02    Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Obligations or any part thereof; (b) take,
hold, exchange, enforce, waive, release, fail to perfect, sell, or otherwise
dispose of any security for the payment of this Guaranty or any Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
10.03    Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower; (b) any defense
based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations. Each Guarantor waives
any rights and defenses that are or may become available to such Guarantor by
reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the California
Civil Code. As provided below, this Guaranty shall be governed by, and construed
in accordance with, the laws of the State of New York. The foregoing waivers and
the provisions hereinafter set forth in this Guaranty which pertain to
California law are included solely out of an abundance of caution, and shall not
be construed to mean that any of the above-referenced provisions of California
law are in any way applicable to this Guaranty or the Obligations.
10.04    Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against such Guarantor to enforce this Guaranty whether or
not the Borrower or any other person or entity is joined as a party.
10.05    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated. If


122



--------------------------------------------------------------------------------





any amounts are paid to any Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.
10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under the preceding sentence shall survive termination of this
Guaranty.
10.07    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Secured Parties
so request, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by any Guarantor as trustee for the
Secured Parties and the proceeds thereof shall be paid over to the Secured
Parties on account of the Obligations, but without reducing or affecting in any
manner the liability of the Guarantors under this Guaranty.
10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Guarantor or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Secured Parties.
10.09    Condition of Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other Guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).
10.10    Contribution. To the extent any Guarantor makes a payment hereunder in
excess of the aggregate amount of the benefit received by such Guarantor in
respect of the extensions of credit


123



--------------------------------------------------------------------------------





under the Credit Agreement (the “Benefit Amount”), then such Guarantor, after
the payment in full, in cash, of all of the Obligations, shall be entitled to
recover from each other Guarantor of the Obligations such excess payment, pro
rata, in accordance with the ratio of the Benefit Amount received by each such
other Guarantor to the total Benefit Amount received by all Guarantors, and the
right to such recovery shall be deemed to be an asset and property of such
Guarantor so funding; provided, that all such rights to recovery shall be
subordinated and junior in right of payment, without any limitation as to the
increases in the Obligations arising hereunder or thereunder, to the prior final
and indefeasible payment in full in cash of all of the Obligations and, in the
event of the application of any Debtor Relief Laws relating to any Guarantor,
its debts or assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Guarantor therefor.
(a)    Concerning Joint and Several Liability of the Guarantors. In addition to
and not in limitation of the provisions set forth herein, each of the Guarantors
hereby agrees to the following:
(b)    The obligations of each Guarantor under the provisions of this Guaranty
constitute full recourse obligations of each Guarantor enforceable against each
such Guarantor to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement, any other Loan
Documents or any other agreement or document relating to the Obligations or any
other circumstance whatsoever.
(c)    Until all Obligations shall have been indefeasibly paid in full in cash
and all of the lending and other credit commitments under this Agreement and
Loan Documents have been terminated, the Guarantors will not, and will not cause
or permit any of their Subsidiaries to, commence or join with any other creditor
or creditors of any of their Subsidiaries in commencing the application of any
Debtor Relief Laws against any of their Subsidiaries.
10.11    Guarantors’ Agreement to Pay Enforcement Costs, Etc. Each Guarantor
further jointly and severally agrees, as a principal obligor and not as a
guarantor only, to pay to the Administrative Agent, on demand, all costs and
expenses set forth in Section 11.04. The obligations of each Guarantor under
this paragraph shall survive the payment in full of the Obligations and
termination of this Guaranty.
10.12    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest hereunder, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Section 10.12 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this
Section 10.12 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor


124



--------------------------------------------------------------------------------





intends this Section 10.12 to constitute, and this Section 10.12 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc. Except with respect to an Incremental Term Loan
Amendment as provided in Section 2.16 or in connection with an increase in the
Aggregate Commitment under Section 2.16 or in connection with an inability to
determine a Eurodollar Rate under Section 3.03 (which, in each case, shall be
governed by such Section), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.02 as to any Credit Extension
under the Facility without the written consent of the Required Lenders;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder.
(e)    change (i) Section 2.12(f), Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) the order of application of any reduction
in the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Sections 2.05(a)
and 2.05(b) in any manner that materially and adversely affects the Lenders
without the written consent of the Required Lenders;


125



--------------------------------------------------------------------------------





(f)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(i)    impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder without the written consent of the
Required Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights and
duties of the Swing Line Lender under the Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, (iv) the
Autoborrow Agreement and any fee letters executed in connection therewith may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Subject to compliance with the last paragraph of Section 8.03, no amendment,
waiver or consent with respect to this Agreement, Secured Cash Management
Agreements or any other Loan Document shall (i) alter the ratable treatment of
the Obligations owing under Secured Hedge Agreements in right of payment to
principal on the Loans or (ii) result in the Obligations owing under Secured
Cash Management Agreements or Secured Hedge Agreements becoming unsecured (other
than releases of Liens applicable to all Lenders and otherwise permitted in
accordance with the terms hereof), in each case, in a manner adverse to the
applicable Cash Management Bank or Hedge Bank unless such amendment waiver or
consent has been consented to in writing by such Cash Management Bank or Hedge
Bank (or in the case of a Secured Cash Management Agreements


126



--------------------------------------------------------------------------------





or Secured Hedge Agreement provided or arranged by a Lender or an Affiliate of a
Lender, such Lender or Affiliate).
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
11.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to ARTICLE II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to


127



--------------------------------------------------------------------------------





procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuer and the Swing Line Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent and the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all


128



--------------------------------------------------------------------------------





times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications, Notices of Loan Prepayment and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required


129



--------------------------------------------------------------------------------





Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) the reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements and other charges of counsel for the Administrative Agent ,
including all costs and expenses incurred by the Administrative Agent and its
counsel in connection with the perfection and priority of the security interests
and Liens granted to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, complete UCC and other lien searches and requests
for information listing the financing statements referenced in Section
4.01(a)(iii)(B) and post filing confirmatory searches and any amendments or
modifications thereto), in each case, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications, waivers or other supplements of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), the due diligence undertaken in connection
therewith and any other aspect of the Transaction, (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and expenses
arising out of or relating to the Transaction (including, without limitation,
the reasonable fees, charges and disbursements of any counsel for any Indemnitee
and any settlement costs), and shall indemnify and hold harmless each Indemnitee
from all fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and


130



--------------------------------------------------------------------------------





any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for a
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if the Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 11.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such


131



--------------------------------------------------------------------------------





Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder (other than, in the case of a Loan Party,
pursuant to a transaction expressly permitted under Section 7.04(a), (b), (e),
or 7.05(h)) without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the


132



--------------------------------------------------------------------------------





extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under the Facility and the Loans at the time owing
to it under the Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,


133



--------------------------------------------------------------------------------





an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of the Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
under the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


134



--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the


135



--------------------------------------------------------------------------------





same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.06(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time U.S.
Bank assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 11.06(b), U.S. Bank may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of U.S. Bank as L/C Issuer or Swing
Line Lender, as the case may be. If U.S. Bank resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Revolving Credit Loans or
fund


136



--------------------------------------------------------------------------------





risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If
U.S. Bank resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to U.S. Bank to effectively
assume the obligations of U.S. Bank with respect to such Letters of Credit.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section by such
Lender, (ii) was or becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or (iii) was independently developed by
the Administrative Agent, such Lender or L/C Issuer.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


137



--------------------------------------------------------------------------------





Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such other Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such other Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute


138



--------------------------------------------------------------------------------





an original, but all of which when taken together shall constitute a single
contract. This Agreement, and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent and the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


139



--------------------------------------------------------------------------------





(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT,


140



--------------------------------------------------------------------------------





ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents;


141



--------------------------------------------------------------------------------





(ii) (A) the Administrative Agent, the Arranger and the Lenders each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arranger, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and neither the Administrative Agent nor the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower or any of its Affiliates. To the fullest extent permitted by law,
the Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execution,” “signed,” “signature,” and words of like import
in any Loan Document or any other document executed in connection herewith or in
any amendment or other modification thereof (including waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, the L/C Issuer nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the L/C
Issuer or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.
11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.


142



--------------------------------------------------------------------------------





11.19    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
11.20    [intentionally omitted].
11.21    Appointment of Borrower. Each of the Loan Parties hereby appoints the
Borrower to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
L/C Issuer or a Lender to the Borrower shall be deemed delivered to each Loan
Party and (c) the Administrative Agent, L/C Issuer or the Lenders may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Borrower on behalf of each of the Loan Parties.


[Remainder of page intentionally left blank.]




143



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.





 
NOODLES & COMPANY, a Delaware
corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
TNSC, INC., a Colorado corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - COLORADO, INC., a Colorado corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - WISCONSIN, INC., a Wisconsin corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - MINNESOTA, INC., a Minnesota corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
THE NOODLE SHOP, CO. - ILLINOIS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
THE NOODLE SHOP, CO. - VIRGINIA, INC., a Virginia corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - MARYLAND, INC., a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. - COLLEGE
PARK, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. - ST. MARY’S
COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware
corporation its Managing Member
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. –
WASHINGTON COUNTY, LLC, a Maryland
limited liability company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation its Managing Member    
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – BALTIMORE COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – ANNAPOLIS, LLC, a Maryland limited liability company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





 
THE NOODLE SHOP, CO. –
MONTGOMERY COUNTY, MARYLAND
a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – CHARLES
COUNTY, INC., a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – HOWARD
COUNTY, INC., a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVE BOENNIGHAUSEN
 
 
Name:
Dave Boennighausen
 
 
Title:
Assistant Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – KANSAS, LLC,
a Kansas limited liability company
 
 
 
 
 
 
By:
TNSC, INC., a Colorado corporation its Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. – DELAWARE,
INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





 
THE NOODLE SHOP, CO. – HARFORD
COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Managing Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – CARROLL
COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Class A Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
THE NOODLE SHOP, CO. – FREDERICK COUNTY, LLC, a Maryland limited liability
company
 
 
 
 
 
 
By:
NOODLES & COMPANY, a Delaware corporation
its Managing Member
 
 
 
 
 
 
By:
/s/ MELISSA HEIDMAN
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender, as L/C Issuer and as Swing Line Lender
 
 
 
 
 
 
By:
/s/ JASON B. FRITZ
 
 
Name:
Jason B. Fritz
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





 
BOKF, NA DBA COLORADO STATE BANK
AND TRUST,
as a Lender and Documentation Agent
 
 
 
 
 
 
By:
/s/ ANDREW K. AYE
 
 
Name:
Andrew K. Aye
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------





 
COMMUNITY BANK OF COLORADO, A
DIVISION OF NBH BANK, as a Lender
 
 
 
 
 
 
By:
/s/ EDWARD SOUTHWICK
 
 
Name:
Edward Southwick
 
 
Title:
VP/Relationship Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________,_____
To:    U.S. Bank National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of May 9, 2018 (as
may be further amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among, inter alia, Noodles & Company, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and U.S. Bank National Association, as Administrative Agent, L/C Issuer
and Swing Line Lender.
The undersigned hereby requests (select one):
o A Borrowing of Revolving Credit Loans
o A conversion or continuation of Revolving Credit Loans
1.    On                          (a Business Day).
2.    In the amount of $                .
3.    Comprised of                          .
[Type of Loan requested]


4.    For Eurodollar Rate Loans: with an Interest Period of
[one][two][three][six] months.


If a Revolving Credit Borrowing is requested herein, such Revolving Credit
Borrowing requested herein complies with the proviso to the first sentence of
Section 2.01(b) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b), (c) and (d) shall be satisfied on and as of the date of
the Credit Extension.
NOODLES & COMPANY


By:                     
Name:                 
Title:                     




A - 1
Form of Committed Loan Notice



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: _____________,____
To:    U.S. Bank National Association, as Swing Line Lender
    U.S. Bank National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of May 9, 2018 (as
may be further amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among, inter alia, Noodle & Company, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
U.S. Bank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On                          (a Business Day).
2.    In the amount of $                .


The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b), (c) and (d) shall be satisfied on and as of the date of
the Credit Extension.


NOODLES & COMPANY


By:                     
Name:                 
Title:                     




B-1
Form of Swing Line Loan Notice



--------------------------------------------------------------------------------






EXHIBIT C-1
FORM OF REVOLVING CREDIT NOTE
[___________,____]
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of May 9, 2018 (as may be
further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), by and among, inter alia, the Borrower, the Lenders
from time to time party thereto, and U.S. Bank National Association, as
Administrative Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
[Signature page to follow.]




C-1-1
Form of Revolving Credit Note



--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


NOODLES & COMPANY


By:                     
Name:                 
Title:                    










































Signature Page to Revolving Credit Note

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 































C-1-3
Form of Revolving Credit Note



--------------------------------------------------------------------------------






EXHIBIT C-2
FORM OF TERM LOAN NOTE
[___________,____]
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[_____________________] or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of May 9, 2018 (as may be further
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), by and among, inter alia, the Borrower, the Lenders from time
to time party thereto, and U.S. Bank National Association, as Administrative
Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.04(f) of the Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Term Loan Note is one of the Term Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Term Loan Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term Loan
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Term Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Term Loan Note
and endorse thereon the date, amount and maturity of its Term Loans and payments
with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.
[Signature page to follow.]




C-2 - 1
Form of Term Loan Note

--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


NOODLES & COMPANY


By:                     
Name:                 
Title:                    






















































Signature Page to Term Loan Note

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 





C-1 - 3


Form of Term Loan Note



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: [_________,____]
To:    U.S. Bank National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of May 9, 2018 (as
may be further amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”), among, inter alia, Noodles &
Company, a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and U.S. Bank National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender. Capitalized terms used herein but not defined
shall have the meaning ascribed thereto in the Agreement.
The undersigned Responsible Officer1 hereby certifies as of the date hereof that
he/she is the [__________] of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    [Attached hereto as Exhibit A are the year-end financial statements
required by Section 6.01(a) of the Agreement for the Fiscal Year of Borrower
ended as of the above date, including (i) the consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, in each case, audited and accompanied by the report
and opinion of an independent certified public accounting firm of nationally
recognized standing required by such section, and (ii) a statement detailing
unit-level sales and operating income, as of the end of and for such Fiscal
Year, setting forth in comparative form the corresponding information for the
previous Fiscal Year and the Budget as required by such section.]
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    [Attached hereto as Exhibit A are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the Fiscal Quarter of the
Borrower ended as of the above date, including a consolidated balance sheet of
the Borrower and its Subsidiaries as of such Fiscal Quarter, and related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such Fiscal Quarter and for and for the portion of the
Borrower’s Fiscal Year ended as of the above date, setting forth in comparative
form the corresponding information for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year
and setting forth in comparative form the corresponding information for the
corresponding Fiscal Quarter set forth in the applicable Budget, in each case,
in reasonable
 
 
 
 
 
1 


This certificate should be from the chief executive officer, chief financial
officer or treasurer or controller of the Borrower.



D - 1
Form of Compliance Certificate



--------------------------------------------------------------------------------





detail, fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.]
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, no Default has occurred and is
continuing.]
--or--
[to the best knowledge of the undersigned, the following is a list of each such
Default and its nature and status:2]
4.    The financial covenant analyses and information set forth on [Schedule 2]3
[Schedules 1 and 2]4 attached hereto are true and accurate in all material
respects on and as of the date of this Certificate.
[Signature page follows]


























 
 
 
 
 
2 


List the covenants or conditions that have not been performed the nature and
status of the Default.
3 


To be delivered in connection with fiscal month-end financial statements.
4 


To be delivered in connection with Fiscal Quarter-end and Fiscal Year-end
financial statements.





D - 2
Form of Compliance Certificate



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of [            ,     ].


NOODLES & COMPANY


By:                     
Name:
Title:


Signature Page to Compliance Certificate

--------------------------------------------------------------------------------





EXHIBIT A
Financial Statements
[attached]














D - 4
Form of Compliance Certificate



--------------------------------------------------------------------------------





For the [Quarter/Year] ended [________________, ____] (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11(a) – Consolidated Total Lease Adjusted Leverage Ratio
 
 
 
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:
$[______]
 
 
 
 
 
 
B.
Undrawn face amount of commercial Letters of Credit at Statement Date:
$[______]
 
 
 
 
 
C.
Consolidated Adjusted Cash Rental Expense for such Measurement Period:
 
 
 
 
 
 
 
 
1.
Consolidated Cash Rental Expense for such Measurement Period:
$[______]
 
 
 
 
 
 
 
2.
Consolidated Adjusted Cash Rental Expense (Line I.C.1 multiplied by six (6)):
$[______]
 
 
 
 
 
 
D.
L/C Borrowing at Statement Date (to the extent not included in Consolidated
Funded Indebtedness):
$[______]
 
 
 
 
 
 
E.
Consolidated EBITDAR for such Measurement Period (without duplication):
 
 
 
 
 
 
 
 
1.
Consolidated EBITDA (as calculated on Schedule 2 attached hereto) for such
Measurement Period:
$[______]
 
 
 
 
 
 
 
2.
Consolidated Cash Rental Expense for such Measurement Period
(Line I.C.1):
$[______]
 
 
 
 
 
 
 
3.
Consolidated EBITDAR (Line I.E.1 + Line I.E.2):
$[______]
 
 
 
 
 
 
E.
Consolidated Total Lease Adjusted Leverage Ratio ([Line I.A – Line I.B + Line
I.C.2 + Line I.D] ÷ Line I.E.3):5
[___] to 1
 
 
 
 
 
 
F.
Applicable Maximum Consolidated Total Lease Adjusted Leverage Ratio:
[______]6







Compliance: [YES][NO]


 
 
 
 
 
5 


Provided that if any Permitted Acquisition shall have been consummated during
such Measurement Period, the Consolidated Total Lease Adjusted Leverage Ration
shall be calculated on a Pro Forma Basis.
6 


See Section 7.11(a) of the Agreement.





D - 5
Form of Compliance Certificate



--------------------------------------------------------------------------------






II.
Section 7.11(b) - Consolidated Fixed Charge Coverage Ratio
 
 
 
 
 
 
A.
Consolidated EBITDAR for such Measurement Period (Line I.E.3):
$[______]
 
 
 
 
 
 
B.
55% of Capital Expenditures paid in cash during the Measurement Period:
$[______]
 
 
 
 
 
 
C.
Federal, state, local and foreign income taxes (aggregate amount paid in cash
during the Measurement Period):
$[______]
 
 
 
 
 
 
D.
Consolidated Interest Charges (paid in cash for the Measurement Period):
$[______]
 
 
 
 
 
 
E.
Regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money, excluding any such payments to
the extent refinanced through the incurrence of additional Indebtedness
otherwise expressly permitted under Section 7.02 and any such payments under
Section 2.05(c) (aggregate amount paid during the Measurement Period):
$[______]
 
 
 
 
 
 
F.
Consolidated Cash Rental Expense for such Measurement Period (Line I.C.1):
$[______]
 
 
 
 
 
 
H.
Consolidated Fixed Charge Coverage Ratio ([Line II.A – Line II.B – Line II.C] ÷
[Line II.D + Line II.E + Line II.F]):7
[____] to 1
 
 
 
 
 
I
Applicable Minimum Consolidated Fixed Charge Coverage Ratio:
[_______]8





Compliance: [YES][NO]


















 
 
 
 
 
7 


Provided that if any Permitted Acquisition shall have been consummated during
such Measurement Period, the Consolidated Total Lease Adjusted Leverage Ration
shall be calculated on a Pro Forma Basis.
8 


See Section 7.11(b) of the Agreement.





D - 6
Form of Compliance Certificate



--------------------------------------------------------------------------------






For the [Month/Quarter/Year] ended [________________, ____] (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)


Consolidated
EBITDA
Quarter
Ended
[________]
Quarter
Ended
[________]
Quarter
Ended
[________]
Quarter
Ended
[________]
Measurement Period
[________]
Consolidated
Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+income taxes
 
 
 
 
 
+depreciation expense
 
 
 
 
 
+amortization expense
 
 
 
 
 
+Consolidated Restaurant Pre-Opening Costs9
 
 
 
 
 
+ non-cash rent expense
 
 
 
 
 
+ non-cash compensation expense
 
 
 
 
 
+ non-recurring expenses or charges (or minus non-recurring income items)
reducing (or in the case of non-recurring income, increasing) such Consolidated
Net Income, which do not represent a cash item in such period or any future
period
 
 
 
 
 



 
 
 
 
 
 
 
 
 
 
9 


Not to exceed an average of $85,000 per Restaurant for all Restaurants incurred
during Measurement Period.





D - 7
Form of Compliance Certificate



--------------------------------------------------------------------------------





+ without duplication, (A) non-recurring cash expenses (including severance
payments) or charges and non-recurring non-cash charges, (B) pro forma general
and administrative cash cost savings resulting from headcount reductions
completed in Fiscal Years 2017 and 201810
 
 
 
 
 
+ one time fees and out of pocket expenses incurred in connection with Permitted
Acquisitions
 
 
 
 
 
+ fees and expenses arising from the Transaction or any follow-on public
offering, sale or registration of Borrower’s securities
 
 
 
 
 
+ one-time non-recurring cash expenses or charges and non-recurring non-cash
charges associated with the Identified Restaurant Closures/Re-Franchisings
(2017)11 and the 16 Restaurant Locations that closed in the fourth Fiscal
Quarter of the Borrower of 201512
 
 
 
 
 
+ one-time costs associated with data breach assessments resulting from the data
security incident announced by the company on June 28, 201613
 
 
 
 
 



 
 
 
 
 
10 


On a combined basis as to clauses (A) and (B) in an aggregate amount not to
exceed $2,000,000 in any Measurement Period.
11 


In an aggregate amount not to exceed $15,000,000.
12 


In an aggregate amount not to exceed $900,000.
13 


Without duplication of any other amounts herein, and in an aggregate amount not
to exceed $18,000,000.



D - 8
Form of Compliance Certificate



--------------------------------------------------------------------------------







+ one-time non-recurring cash expenses or charges and non-recurring non-cash
charges, associate with the severance and replacement of the Borrower’s CEO
incurred prior to the Closing Date14
 
 
 
 
 
+ any one-time non-cash charges and settlement or judgment costs associated with
certain litigation matters15
 
 
 
 
 
+ any one-time costs associated with the termination of Leases16
 
 
 
 
 
− income tax credits17
 
 
 
 
 
− any cash rental expense attributable to the Identified Restaurant
Closures/Re-Franchisings (2017)19
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 



















 
 
 
 
 
14 


Not to exceed $100,000.
15 


Disclosed in writing to the Administrative Agent on or prior to the Closing
Date, in an aggregate amount reasonably acceptable to and consented to in
writing by the Required Lenders, together with any unused portion of the limit
set forth in clause (xii) of the definition of Consolidated EBITDA.


16 


In an amount not to exceed $1,500,000 in the aggregate.
17 


Provided that the net income (or loss) of the Borrower and its Subsidiaries
actually incurred during such Measurement Period attributable to the Identified
Restaurant Closures/Re-Franchisings (2017) and which are actually closed or
refranchised during or prior to such Measurement Period shall be excluded.


18 


Actually incurred during the Measurement Period, whether or not included in
calculating Consolidated Net Income.
19 


Until the Lease associated with the applicable closed or refranchised Restaurant
is actually and effectively terminated, transferred, assigned or sub-leased to a
Person that is not an Affiliate.





D - 9
Form of Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
 
 
 
 
 
1 


For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 


For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 


Select as appropriate.
4 


Include bracketed language if there are either multiple Assignors or multiple
Assignees.
5 


Include all applicable subfacilities.



E-1-1
Form of Assignment and Assumption



--------------------------------------------------------------------------------





1.    Assignor[s]:    ______________________________
______________________________
2.    Assignee[s]:    ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower:    Noodle & Company, a Delaware corporation
4.
Administrative Agent: U.S. Bank National Association, as the administrative
agent under the Credit Agreement

5.
Credit Agreement:    Credit Agreement, dated as of May 9, 2018 (as may be
further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the (“Credit Agreement”), among, inter
alia, the Borrower, the Lenders from time to time party thereto, and U.S. Bank
National Association, as Administrative Agent, L/C Issuer, and Swing Line Lender

6.    Assigned Interest:






Assignor[s]6






Assignee[s]7
Aggregate
Amount of
Commitment/Loans
for all Lenders8
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans9




CUSIP
 Number
 
 
 
 
 
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:    __________________]10 




 
 
 
 
 
6 


List each Assignor, as appropriate.
7 


List each Assignee, as appropriate.
8 


Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.
9 


Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 


To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





E-1-2
Form of Assignment and Assumption



--------------------------------------------------------------------------------





Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]11 Accepted:
U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent
By:                            
    Title:
[L/C ISSUER]
By:                        
[BORROWER]
By:                        


[SWING LINE LENDER]
By:                        
[Consented to:]12 
By:                            
    Title:
 
 
 
 
 
11 


To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
12 


To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.







E-1-3
Form of Assignment and Assumption



--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Sections 6.01(a), 6.01(b), and 6.02(c) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


E-1-4
Form of Assignment and Assumption



--------------------------------------------------------------------------------







2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




E-1-5
Form of Assignment and Assumption



--------------------------------------------------------------------------------




Confidential




ADMINISTRATIVE QUESTIONNAIRE



AGENCY SERVICES
800 Nicollet Mall, 3rd Floor
Minneapolis, MN 55402


NOODLES & COMPANY
$100MM SENIOR SECURED CREDIT FACILITIES


Administrative Questionnaire


Please complete the following information and return via fax or e-mail as soon
as possible to:
Fax
920-237-7793
Phone
920-237-7648
Email
Jamie.jungwirth@usbank.com



LENDER INFORMATION


General Information
 
Lender Name
 
Street Address
 
City, State, Zip Code
 





Please complete the following section if the legal entity name and address is
different from the above:
 
Legal Entity Name
 
 
Charter Address
 
 
City, State, Zip Code
 
 


Signature Block Info
(if different from above)
 
 


SNC INFORMATION


Type of Lender (check one)


 
Bank
 
Asset Manager
 
Broker Dealer
 
 
CLO / CDO
 
Finance Co
 
Insurance
 
 
Hedge Fund
 
Pension Fund
 
Other Regulated Investment Fund
 
 
Special Purpose Vehicle
 
Other – Please Specify
 
 





RSSD ID
 





E-2-1
Form of Assignment and Assumption



--------------------------------------------------------------------------------



Confidential










TAX INFORMATION


Lender Tax ID Number (TIN)
 
Tax Form Type
□ W-9
□ W-8BEN
□ W-8ECI
□ W-8IMY
□ W-8EXP
Tax Contact
 
Street Address
 
City, State, Zip Code
 
E-mail:
 
Phone:
 
Fax:
 



Important: Please be advised that U.S. tax regulations do not permit acceptance
of faxed W-8 forms. Original W-8 form(s) must be submitted. Please mail to U.S.
Bank Agency Services, 800 Nicollet Mall, 3rd Floor, Minneapolis, MN 55402.
Failure to submit the proper tax form may subject your institution to U.S. tax
withholding.


Closing Contact - Operations
 
Primary Contact
Secondary Contact
Name:
 
 
Title:
 
 
Street Address:
 
 
City, State, Zip Code:
 
 
E-mail:
 
 
Phone:
 
 
Fax:
 
 





OPERATIONS CONTACT
For borrowings, paydowns, interest, fees, etc.
 
Primary Contact
Secondary Contact
Name:
 
 
Title:
 
 
Street Address:
 
 
City, State, Zip Code:
 
 
E-mail:
 
 
Phone:
 
 
Fax:
 
 









E-2-2
Form of Assignment and Assumption



--------------------------------------------------------------------------------



Confidential








LETTER OF CREDIT CONTACT
Please complete if the contact information for Letters of Credit is different
from the above.
 
Primary Contact
Secondary Contact
Name:
 
 
Title:
 
 
Street Address:
 
 
City, State, Zip Code:
 
 
E-mail:
 
 
Phone:
 
 
Fax:
 
 





Credit Contact
 
Primary Contact
Secondary Contact
Name:
 
 
Title:
 
 
Street Address:
 
 
City, State, Zip Code:
 
 
E-mail:
 
 
Phone:
 
 
Fax:
 
 





Fed Payment Instructions
Lender Name:
 
Street Address:
 
ABA #:
 
Account Name:
 
Account #:
 
Reference:
 
Attention:
 























E-2-3
Form of Assignment and Assumption



--------------------------------------------------------------------------------



Confidential




U.S. BANK INFORMATION
General Information
Legal Name:
U.S. Bank, National Association
Charter Address:
425 Walnut Street, Cincinnati, OH 45202



Tax Information
Tax ID Number (TIN):
31-0841368



SNC Information
NAICS Classification:
Commercial Banking / 522110
RSSD ID:
504713



Fed Payment Instructions
Institution Name:
U.S. Bank, N.A.
ABA #:
91000022
Account Name:
Syndication Services
Account #:
0006854-2160600
Reference:
Noodles & Company



National Syndicated Lending Services- Closer Contact
 
Primary Contact
 
Name:
Jamie Jungwirth
 
Title:
Agency Closer
 
Street Address:
400 City Center
 
City, State, Zip Code:
Oshkosh, WI 54901
 
E-mail:
Jamie.jungwirth@usbank.com
 
Phone:
(920) 237-7648
 
Fax:
(920) 237-7993
 



National Syndicated Lending Services- Operations Contact
 
Primary Contact
 
Name:
Judy Payne
 
Title:
Agency Specialist
 
Street Address:
800 Nicollet Mall
 
City, State, Zip Code:
Minneapolis, MN 55402
 
E-mail:
Judy.payne@usbank.com
 
Phone:
(612) 303-3868
 
Fax:
(612) 303-3851
 







E-2-4
Form of Assignment and Assumption



--------------------------------------------------------------------------------






EXHIBIT F
FORMS OF U.S. TAX COMPLIANCE CERTIFICATES
[Please see attached.]






--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of May 9, 2018 (as
may be further amended, amended and restated, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), by and among, inter
alia, Noodles & Company, a Delaware corporation (“Borrower”), each other Loan
Party from time to time party thereto, each lender from time to time party
thereto (collectively, the “Lenders” and each individually, a “Lender”), and
U.S. Bank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Obligations (as well as any Note(s) evidencing such Obligations) in
respect of which it is providing this certificate, (ii) it is not a “bank” as
such term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iii) it is not a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not
a “controlled foreign corporation” related to the Borrower within the meaning of
Section 881(c)(3)(C) of the Code and (v) no payments in connection with the Loan
Documents are effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on the appropriate IRS Form W-8BEN or
IRS Form W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided in this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall furnish the Borrower and the Administrative Agent
a properly completed and currently effective certificate in either the calendar
year in which payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.




[Signature Page Follows]








F-1-1
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------





[LENDER]






By:    _____________________________________
Name:
Title:
[Address]






Dated: ______________________, 20[__]




F-1-2
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT F-4


FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement, dated as of May 9, 2018 (as
may be further amended, amended and restated, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), by and among, inter
alia, Noodles & Company, a Delaware corporation (“Borrower”), each other Loan
Party from time to time party thereto, each lender from time to time party
thereto (collectively, the “Lenders” and each individually, a “Lender”), and
U.S. Bank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Obligations (as well as any Note(s) evidencing such Obligations) in respect of
which it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Obligations (as well as any Note(s) evidencing such
Obligations), (iii) neither the undersigned nor any of its partners/members is a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a “10-percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is
a “controlled foreign corporation” related to the Borrower within the meaning of
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with the
Loan Documents are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Borrower and the Administrative Agent with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of
its partners/members claiming the portfolio interest exemption, provided that,
for the avoidance of doubt, the foregoing shall not limit the obligation of the
Lender to provide, in the case of a partner/member not claiming the portfolio
interest exemption, an IRS Form W-8ECI, IRS Form W-9 or IRS Form W-8IMY
(including appropriate successor forms and underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member's any available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent in
writing with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.
[Signature Page Follows]


F-4-1
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------





[LENDER]






By:    
Name:
Title:
[Address]






Dated:    ______________________, 20[__]






F-4-2
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT F-2


FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of May 9, 2018 (as
may be further amended, amended and restated, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), by and among, inter
alia, Noodles & Company, a Delaware corporation (“Borrower”), each other Loan
Party from time to time party thereto, each lender from time to time party
thereto (collectively, the “Lenders” and each individually, a “Lender”), and
U.S. Bank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code ,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower within the meaning of Section 881(c)(3)(C)
of the Code and (v) no payments in connection with the Loan Documents are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent in writing and (2) the undersigned shall have at
all times furnished a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[Signature Page Follows]






F-2-1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]






By:    
Name:
Title:
[Address]






Dated:    ______________________, 20[__]






F-2-2
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT F-3


FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement, dated as of May 9, 2018 (as
may be further amended, amended and restated, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), by and among, inter
alia, Noodles & Company, a Delaware corporation (“Borrower”), each other Loan
Party from time to time party thereto, each lender from time to time party
thereto (collectively, the “Lenders” and each individually, a “Lender”), and
U.S. Bank National Association, as Administrative Agent, L/C Issuer and Swing
Line Lender.
[Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code,
and (vi) no payments in connection with the Loan Documents are effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.]
[Signature Page Follows]


F-3-1
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]






By:    
Name:
Title:
[Address]






Dated:    ______________________, 20[__]




F-3-2
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------







EXHIBIT G
FORM OF
NOTICE OF LOAN PREPAYMENT
TO:    U.S. Bank National Association, as Administrative Agent
RE:
Credit Agreement, dated as of May 9, 2018 (as may be further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among, inter alia, Noodles & Company, a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto, and U.S. Bank National Association,
as Administrative Agent, L/C Issuer and Swing Line Lender.

DATE:    [Date]
The Borrower hereby notifies the Administrative Agent that on [_____________]1
Specify date of such prepayment. pursuant to the terms of Section 2.05
(Prepayments) of the Agreement, the Borrower intends to prepay/repay the
following Loans as more specifically set forth below:

--------------------------------------------------------------------------------

o Optional prepayment of [Revolving Credit Loans] [Swing Line Loans] [Term
Loans] in the following amount(s):

--------------------------------------------------------------------------------

o Eurodollar Rate Loans: $ _______________
Applicable Interest Period: _______________

--------------------------------------------------------------------------------

o Base Rate Loans: $ _______________

--------------------------------------------------------------------------------

o Optional prepayment of Swing Line Loans in the following amount:
$_______________ 2    
Delivery of an executed counterpart of a signature page of this notice by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






________________
1 Specify the date of such prepayment.
2 Any prepayment of Swing Line Loans shall be in a minimum principal amount of
$100,000.






--------------------------------------------------------------------------------








NOODLES & COMPANY
By: ____________________    
Name:     _________________
Title: __________________


















G-2
Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------







 
EXHIBIT H


FORM OF INCREASING LENDER SUPPLEMENT


INCREASING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 9, 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Noodles & Company (the “Borrower”), the
Lenders party thereto and U.S. Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving Credit
Commitment and/or enter into one or more tranches of Incremental Term Loans;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.16 of
the Credit Agreement; and
WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its [Revolving Credit
Commitments] [[and] enter into one or more tranches of Incremental Term Loans]
under the Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________]] [[and] participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[______] with respect
thereto].
2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.




--------------------------------------------------------------------------------




5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[Signature Page Follows]
























H-2
Form of Increasing Lender Supplement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:____________________________________
Name:
Title:


NOODLES & COMPANY, a Delaware corporation




By:______________________________________
Name:
Title:


Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent


By:______________________________________
Name:
Title:






H-3
Form of Increasing Lender Supplement



--------------------------------------------------------------------------------









EXHIBIT I
FORM OF AUGMENTING LENDER SUPPLEMENT


AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), to
the Credit Agreement, dated as of May 9, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Noodles & Company (the “Borrower”), the Lenders party thereto and
U.S. Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.16 thereof that any bank,
financial institution or other entity may extend Revolving Credit Commitments
and/or enter into one or more tranches of Incremental Term Loans under the
Credit Agreement subject to the approval of the Borrower and the Administrative
Agent, by executing and delivering to the Borrower and the Administrative Agent
a supplement to the Credit Agreement in substantially the form of this
Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with [a Commitment with respect to Revolving
Loans of $[__________]] [[and] a commitment with respect to Incremental Term
Loans of $[_____]].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.




--------------------------------------------------------------------------------




3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]


I-2
Form of Augmenting Lender Supplement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:                 
Name:
Title:


Accepted and agreed to as of the date first written above:
[_____________________________________]


By:_____________________________________
Name:
Title:




Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent


By:_____________________________________
Name:
Title:






I-3
Form of Augmenting Lender Supplement

